Exhibit 10.1
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.




LICENSE AGREEMENT
by and between
JOUNCE THERAPEUTICS, INC.
and
GILEAD SCIENCES, INC.
dated as of August 31, 2020








--------------------------------------------------------------------------------

Table of Contents


        Page


Article 1 DEFINITIONS
1
Article 2 GOVERNANCE
19
2.1    Alliance Managers
19
2.2    Joint Steering Committee
19
2.3    Decision-Making
21
2.4    Subcommittees of the JSC
21
2.5    [***] Alliance Management Meetings
22
Article 3 DEVELOPMENT
22
3.1    General
22
3.2    Development Plan
22
3.3    Development Diligence
23
3.4    Development Costs
23
3.5    Development Reports
23
3.6    Combination Trials
23
Article 4 REGULATORY
23
4.1    Regulatory Matters
23
4.2    Regulatory Materials
24
4.3    Right of Reference; Access to Data
24
Article 5 COMMERCIALIZATION
25
5.1    General
25
5.2    Diligence
25
5.3    Commercialization Updates
25
Article 6 MANUFACTURING
25
6.1    General
25
6.2    Manufacturing Technology Transfer
25
6.3    Assignment of [***] Agreements
26
Article 7 TRANSITION
26
7.1    Transition Plan
26
7.2    Transition Leads
26
7.3    Ongoing Jounce Assistance
27
Article 8 FINANCIAL TERMS
27
8.1    Upfront Payment
27
8.2    Stock Purchase Agreement
28
8.3    Milestones
28
8.4    Sales Milestones
29
8.5    Royalties
30
8.6    Additional Payment Terms
33
8.7    Records; Audit Rights
34
8.8    [***] Agreements
34
Article 9 LICENSES; EXCLUSIVITY
35
9.1    License to Gilead
35

-1-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


9.2    Manufacturing IP License
35
9.3    Sublicensing and Subcontracting
36
9.4    Rights Retained by the Parties
36
9.5    No Implied Licenses
36
9.6    Exclusivity
36
Article 10 INTELLECTUAL PROPERTY
37
10.1    [***] Agreements
37
10.2    Ownership
37
10.3    Prosecution and Maintenance
38
10.4    Enforcement
38
10.5    Defense
39
10.6    Recovery
39
10.7    Trademarks
39
10.8    Patent Extensions
40
10.9    Purple Book Listings
40
Article 11 ANTITRUST LAW COMPLIANCE; EFFECTIVENESS
40
11.1    Filings
40
11.2    Information Exchange
40
11.3    Closing
41
Article 12 CONFIDENTIALITY
41
12.1    Nondisclosure
41
12.2    Exceptions
42
12.3    Authorized Disclosure
42
12.4    Terms of this Agreement
44
12.5    Publicity
44
12.6    Use of Names
45
12.7    Clinical Trials Registry
45
Article 13 REPRESENTATIONS AND WARRANTIES; COVENANTS
45
13.1    Representations and Warranties of Each Party
45
13.2    Representations, Warranties and Covenants of Jounce
46
13.3    Covenants
48
13.4    Disclaimer
49
Article 14 INDEMNIFICATION; INSURANCE
50
14.1    Indemnification by Gilead
50
14.2    Indemnification by Jounce
50
14.3    Procedure
50
14.4    Insurance
51
14.5    LIMITATION OF LIABILITY
52
Article 15 TERM AND TERMINATION
52
15.1    Term; Expiration
52
15.2    Termination for Material Breach
53

-2-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


15.3    Termination at Will
54
15.4    Termination for Bankruptcy
54
15.5    Effects of Termination
55
15.6    Certain Additional Remedies of Gilead in Lieu of Termination
58
15.7    Surviving Provisions
58
Article 16 MISCELLANEOUS
59
16.1    Severability
59
16.2    Notices
59
16.3    Force Majeure
60
16.4    Assignment
60
16.5    Waivers and Modifications
61
16.6    WAIVER OF JURY TRIAL
61
16.7    Choice of Law
61
16.8    Dispute Resolution
61
16.9    Relationship of the Parties
62
16.10    Fees and Expenses
63
16.11    Third Party Beneficiaries
63
16.12    Entire Agreement
63
16.13    Counterparts
63
16.14    Equitable Relief; Cumulative Remedies
63
16.15    Interpretation
63
16.16    Further Assurances
65
16.17    Extension to Affiliates
65





-3-





--------------------------------------------------------------------------------



LICENSE AGREEMENT
This LICENSE AGREEMENT (this “Agreement”) is entered into as of August 31, 2020
(the “Execution Date”) by and between Jounce Therapeutics, Inc., a Delaware
corporation (“Jounce”), and Gilead Sciences, Inc. (“Gilead”). Jounce and Gilead
are each referred to herein by name or as a “Party” or, collectively, as the
“Parties.”
RECITALS
WHEREAS, Jounce is a clinical-stage immunotherapy company focused on the
discovery and development of innovative therapies for the treatment of cancer,
including JTX-1811;
WHEREAS, Gilead possesses expertise in the development and commercialization of
biologic products;
WHEREAS, Jounce desires to grant, and Gilead desires to accept, a license to
research, develop, manufacture and commercialize JTX-1811 and associated
Licensed Products (as defined below), in accordance with the terms and
conditions set forth herein; and
WHEREAS, simultaneously with entering into this Agreement, the Parties are
entering into a stock purchase agreement, pursuant to which Jounce will issue
and Gilead will purchase shares of capital stock of Jounce on the terms and
conditions set forth therein (the “Stock Purchase Agreement”) and a registration
rights agreement related to such stock purchase.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
Article 1


DEFINITIONS
Unless specifically set forth to the contrary herein, the following terms will
have the respective meanings set forth below.
1.1    “Accounting Standards” means: United States Generally Accepted Accounting
Principles (“GAAP”), consistently applied.
1.2    “Affiliate” means any Person which, directly or indirectly through one
(1) or more intermediaries, controls, is controlled by, or is under common
control with a Party. For purposes of this Section 1.2 only, the term “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) as used with respect to a Person means: (a) direct or
indirect ownership of fifty percent (50%) or more of the voting securities or
other voting interest of any Person (including attribution from related
parties); or (b) the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management and



--------------------------------------------------------------------------------



policies of such Person, whether through ownership of voting securities, by
contract, as a general partner, as a manager, or otherwise.
1.3    “Agreement” has the meaning set forth in the Preamble.
1.4    “Alliance Management Meeting” has the meaning set forth in Section 2.5.
1.5    “Annual Net Sales” means, on a Licensed Product-by-Licensed Product
basis, total Net Sales by Selling Parties in the Territory of such Licensed
Product in a particular Calendar Year, calculated in accordance with the
Accounting Standards.
1.6    “Antitrust Law” means the HSR Act, the Sherman Act, the Clayton Act, the
Federal Trade Commission Act, and any other federal, state, or foreign law,
regulation, or decree designed to prohibit, restrict, or regulate actions for
the purpose or effect of monopolization or restraint of trade.
1.7    “Applicable Law” means all applicable laws, statutes, treaties (including
tax treaties), rules, regulations, orders, judgments, or ordinances having the
effect of law of any national, multinational, federal, state, provincial,
county, city, or other political subdivision, including, to the extent
applicable, GCP, GLP, and GMP, as well as all applicable data protection and
privacy laws, rules, and regulations, including, to the extent applicable, the
United States Department of Health and Human Services privacy rules under the
Health Insurance Portability and Accountability Act and the Health Information
Technology for Economic and Clinical Health Act and the EU Data Protection
Directive (Council Directive 95/46/EC) and applicable laws implementing the EU
Data Protection Directive and the General Data Protection Regulation (2016/679).
1.8    “[***]” has the meaning set forth in Section [***].
1.9    “Auditor” has the meaning set forth in Section 8.7.2.
1.10    “[***]” has the meaning set forth in Schedule 1.10.
1.11    “Biosimilar Product” means, with respect to a Licensed Product, a
biological product: (a) that contains (i) an identical active ingredient(s) as
the Licensed Antibody in such Licensed Product, or (ii) a “highly similar”
active ingredient(s) to the Licensed Antibody in such Licensed Product, as the
phrase “highly similar” is used in 42 U.S.C. § 262(i)(2), and subject to the
factors set forth in FDA’s Guidance for Industry, “Quality Considerations in
Demonstrating Biosimilarity to a Reference Protein Product,” (February 2012), at
Section VI, or any successor FDA guidance thereto; (b) for which Regulatory
Approval is obtained by referencing Regulatory Materials of such Licensed
Product; (c) is approved for use in such country (or region) pursuant to a
Regulatory Approval process governing approval of interchangeable or biosimilar
biologics as described in 42 U.S.C. § 262, or a similar process for Regulatory
Approval in any country (or region) outside the United States, or any other
similar provision that comes into force, or is the subject of a notice with
respect to such Licensed Product under 42 U.S.C. § 262(l)(2) or any other
similar provision that comes into force in such country (or region); and (d) is
sold in the
2

--------------------------------------------------------------------------------



same country as such Licensed Product by any Third Party that is not a
Sublicensee of Gilead or its Affiliates with respect to the Jounce IP and Joint
IP and did not purchase such product in a chain of distribution that included
any Selling Party.
1.12    “[***]” means [***].
1.13    “BLA” means a Biologics License Application filed with the FDA in the
United States, as defined in Title 21 of the U.S. Code of Federal Regulations,
Section 601.2 et seq., or any non-U.S. counterpart of the foregoing.
1.14    “BPCIA” means Biologics Price Competition and Innovation Act of 2009.
1.15    “Business Day” means any day other than (a) a Saturday, Sunday or other
day on which banks in New York City, New York or San Francisco, California are
authorized or required to close by Applicable Law, (b) December 26 through
December 31, and (c) the seven (7) day period that begins on a Sunday and ends
on a Saturday during which period July 4th occurs.
1.16    “Calendar Quarter” means each of the three (3) month periods ending
March 31, June 30, September 30, and December 31; provided, that: (a) the first
Calendar Quarter of the Term will extend from the Effective Date to the end of
the first complete such three (3)-month period thereafter; and (b) the final
Calendar Quarter of the Term will end on the last day of the Term.
1.17    “Calendar Year” means the period beginning on the Effective Date and
ending on December 31 of the calendar year in which the Effective Date falls,
and thereafter each successive period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31; provided, that the final
Calendar Year of the Term will end on the last day of the Term.
1.18    “CCR8” means human Chemokine (C-C motif) receptor 8, a protein having
the amino acid sequence:
[***].
1.19    “Change of Control” means, with respect to a Party, the occurrence of
any of the following events from and after the Execution Date: (a) any Person or
group of Persons becomes the beneficial owner (directly or indirectly) of more
than fifty percent (50%) of the voting shares of such Party; (b) such Party
consolidates with or merges into or with another Person pursuant to a
transaction in which more than fifty percent (50%) of the voting shares of the
acquiring or resulting entity outstanding immediately after such consolidation
or merger is not held by the holders of the outstanding voting shares of Jounce
immediately preceding such consolidation or merger; or (c) such Party sells or
transfers to another Person all or substantially all of its assets.
1.20    “Clinical Trial” means any human clinical trial of a Licensed Product.
1.21    “Closing Date” has the meaning set forth in Section 11.3.1.
3

--------------------------------------------------------------------------------



1.22    “Code” has the meaning set forth in Section 15.4.2.
1.23    “Combination Product” has the meaning set forth in Section 1.112.
1.24    “Commercialization” means any and all activities directed to the
commercialization of a product, including marketing, detailing, promotion,
market research, distributing, order processing, handling returns and recalls,
booking sales, customer service, administering, and commercially selling such
product, importing, exporting, and transporting such product for commercial
sale, and seeking Pricing Approval of a product (if applicable), whether before
or after Regulatory Approval has been obtained, as well as all regulatory
compliance with respect to the foregoing. For clarity, “Commercialization” does
not include: (a) Manufacturing; or (b) any Clinical Trials and other trials
commenced after Regulatory Approval. When used as a verb, “Commercialize” means
to engage in Commercialization.
1.25    “Commercially Reasonable Efforts” means, with respect to Gilead, the
carrying out of Development and Commercialization activities with respect to a
Licensed Product using efforts and resources that a biopharmaceutical or
biotechnology company of comparable size and resources as Gilead would typically
devote to products of similar market potential at a similar stage in Development
or product life, in each case considering conditions then prevailing and taking
into account issues of [***] and [***], [***] and [***] and [***], [***] and
[***], [***] and [***], [***] and [***] of [***], the [***] and [***] and [***]
(including [***] and [***]), the [***] and [***] and [***], the [***] and [***]
and [***], [***] (including the [***] and [***]), [***], the [***] and [***]
(including the [***]), and all other [***], [***], and [***].
1.26    “Competing Infringement” has the meaning set forth in Section 10.4.1.
1.27    “Competing Product” means any [***] that constitutes, incorporates,
comprises, or contains an antibody or other agent that is [***], whether or not
as the sole active ingredient, in any form, presentation, or formulation
(including [***] and [***]). With respect to Gilead, the term “Competing
Product” excludes any [***] that constitutes, incorporates, comprises, or
contains any Licensed Antibody.
1.28    “Composition Patent Family” means (a) U.S. Provisional Patent
Application No. [***], (b) any Jounce Patent that is [***] and (c) any Patents
claiming priority from (a) or (b) within the Territory.
1.29    “Confidential Information” means, with respect to a Party, all
confidential and proprietary information, including chemical or biological
materials, chemical structures, commercialization plans, correspondence,
customer lists, data, development plans, formulae, improvements, Inventions,
Know-How, processes, regulatory filings, Regulatory Materials, reports,
strategies, techniques, or other information, in each case, that are disclosed
by or on behalf of such Party or any of its Affiliates to the other Party or any
of its Affiliates pursuant to this Agreement, regardless of whether any of the
foregoing are marked “confidential” or “proprietary” or communicated to the
other Party by or on behalf of the disclosing Party in oral, written, visual,
graphic, or electronic form. All Jounce IP will be deemed the Confidential
Information of Jounce, and the Joint IP will be the Confidential Information of
each of the
4

--------------------------------------------------------------------------------



Parties, provided that, except as otherwise expressly set forth in this
Agreement, as between the Parties, all data and information generated, gathered,
or Controlled by either Party that relates to any Licensed Product shall
constitute the Confidential Information of Gilead for purposes of this
Agreement.
1.30    “Control,” “Controls,” or “Controlled” means, with respect to any
Patent, Know-How, other intellectual property right, or Confidential
Information, the ability of a Party or its Affiliates, as applicable (whether
through ownership, license, or sublicense (other than a license granted pursuant
to this Agreement)) to grant to the other Party the licenses, sublicenses, or
other rights as provided herein, or to otherwise disclose such intellectual
property right, or Confidential Information to the other Party, without
violating the terms of any then-existing agreement with any Third Party at the
time such Party or its Affiliates, as applicable, would be required hereunder to
grant the other Party such licenses, sublicenses, or other rights as provided
herein or to otherwise disclose such intellectual property right, or
Confidential Information to the other Party.
1.31    “Cover” means, with reference to a Patent claim, that the making, using,
offering to sell, selling, importing, or exporting of a Licensed Product would
infringe such Patent claim in the country in which such activity occurs without
a license thereto (or ownership thereof).
1.32    “Cure Period” has the meaning set forth in Section 15.2.1.
1.33    “Damages” means all losses, costs, claims, damages, judgments,
liabilities, and expenses (including reasonable attorneys’ fees and other
reasonable out-of-pocket costs in connection therewith).
1.34    “Default” means: (a) any breach, violation, or default; (b) the
existence of circumstances or the occurrence of an event that with the passage
of time or the giving of notice or both would constitute a breach, violation, or
default; or (c) the existence of circumstances or the occurrence of an event
that, with or without the passage of time or the giving of notice or both, would
give rise to a right of termination, renegotiation, acceleration, or material
change of terms.
1.35    “Development” means: (a) research activities (including drug discovery,
identification, or synthesis) with respect to a product; or (b) preclinical and
clinical drug development activities and other development activities with
respect to a product, including test method development and stability testing,
toxicology, formulation, process development, qualification and validation,
quality assurance, quality control, Clinical Trials (including the conduct of
Clinical Trials and other trials commenced after Regulatory Approval),
statistical analysis and report writing, the preparation and submission of INDs
and MAAs, regulatory affairs with respect to the foregoing, and all other
activities necessary or useful or otherwise requested or required by a
Regulatory Authority or as a condition or in support of obtaining or maintaining
a Regulatory Approval. For clarity, “Development” does not include
Manufacturing. When used as a verb, “Develop” means to engage in Development.
1.36    “Development Budget” has the meaning set forth in Section 3.2.
5

--------------------------------------------------------------------------------



1.37    “Development Candidate” means a drug candidate with a defined sequence
that has been [***] in accordance with [***].
1.38    “Development Plan” has the meaning set forth in Section 3.2.
1.39    “Development Report” has the meaning set forth in Section 3.5.
1.40    “Disclosing Party” has the meaning set forth in Section 12.1.
1.41    “Dispute” has the meaning set forth in Section 16.8.
1.42    “[***]” means, with respect to a [***]: (a) the [***] of such [***]
through: (i) [***] by [***] related solely to such [***] to [***]; (ii) [***] to
[***] of [***] with respect to such [***], with no further [***] by [***] with
respect to [***] of such [***] during [***]; or (iii) [***] of [***] by the
foregoing clauses (i) and (ii); or (b) [***] of [***] and [***] with respect to
such [***] (subject, if applicable, to applicable [***]). When used as a verb,
“[***]” and “[***]” means to cause or have caused a [***].
1.43    “DOJ” means the Antitrust Division of the United States Department of
Justice.
1.44    “Dollars” or “$” means the legal tender of the United States.
1.45    “Effective Date” has the meaning set forth in Section 15.1.1.
1.46    “Electronic Delivery” has the meaning set forth in Section 16.13.
1.47    “EMA” has the meaning set forth in Section 1.130.
1.48    “Encumbrance” means any claim, charge, equitable interest,
hypothecation, lien, mortgage, pledge, option, assignment to a Third Party,
power of sale, right of pre-emption, right of first refusal, or security
interest of any kind.
1.49    “EU” means all countries that are officially recognized as member states
of the European Union at the Effective Date.
1.50    “[***]” has the meaning set forth in Section [***].
1.51    “European Region” means (a) the EU and (b) [***] that [***] as defined
herein.
1.52    “Execution Date” has the meaning set forth in the Preamble.
1.53    “Executive Officers” means: (a) with respect to Jounce, [***] or his/her
designee; and (b) with respect to Gilead, [***] or his/her designee.
1.54    “FDA” has the meaning set forth in Section 1.130.
1.55    “Field” means any and all uses or purposes, including the treatment,
prophylaxis, palliation, diagnosis, or prevention of any human or animal
disease, disorder, or condition.
6

--------------------------------------------------------------------------------



1.56    “First Commercial Sale” means, on a Licensed Product-by-Licensed Product
and country-by-country basis, the first sale of such Licensed Product in such
country for use or consumption by the general public (following receipt of all
Regulatory Approvals that are required in order to sell such Licensed Product in
such country) and for which a Selling Party has invoiced sales of Licensed
Products in the Territory; provided, however, that the following will not
constitute a First Commercial Sale: (a) any sale to an Affiliate or Sublicensee,
unless such Affiliate or Sublicensee is the end user of such Licensed Product;
or (b) any [***] of such Licensed Product [***] with respect to such Licensed
Product by or on behalf of a Selling Party, or (c) [***] of such Licensed
Product for [***] or [***].
1.57    “[***]” means [***] to the [***] (or [***], as relevant) participating
in [***].
1.58    “FTC” means the United States Federal Trade Commission.
1.59    “FTE Rate” means [***] Dollars ($[***].00) per Jounce full-time-employee
hour.
1.60    “GAAP” has the meaning set forth in Section 1.1.
1.61    “GCP” means the applicable then-current ethical and scientific quality
standards, policies, practices and procedures for designing, conducting,
recording, and reporting Clinical Trials as are required by applicable
Regulatory Authorities or Applicable Law in the relevant jurisdiction, including
in the United States, Good Clinical Practices established through FDA guidances,
and, outside the United States, Guidelines for Good Clinical Practice – ICH
Harmonized Tripartite Guideline (ICH E6), analogous Applicable Laws, and all
additional Regulatory Authority documents or regulations that replace, amend,
modify, supplant, or complement any of the foregoing.
1.62    “Generic Version” means, with respect to a Licensed Product, a product
(including a “biogeneric,” “follow-on biologic,” “follow-on biological medicine
or product,” “follow-on protein product,” “similar biological medicine or
product,” or Biosimilar Product) that: (a) within the U.S., is “biosimilar” or
“interchangeable,” with respect to such Licensed Product as evaluated by the FDA
or otherwise determined by Applicable Law; or (b) outside of the U.S., is
determined by the applicable Regulatory Authority or by Applicable Law to be
“similar,” “comparable,” “interchangeable,” “bioequivalent,” or “biosimilar” to
such Licensed Product.
1.63    “Gilead” has the meaning set forth in the Preamble.
1.64    “Gilead Asset” means: (a) any [***]; and (b) any other Licensed Product
that constitutes, incorporates, comprises, or contains any [***] or [***] or
other [***] to [***], in each case other than [***].
1.65    “Gilead [***]” has the meaning set forth in Section 9.6.2(a).
1.66    “Gilead Indemnitees” has the meaning set forth in Section 14.2.
7

--------------------------------------------------------------------------------



1.67    “GLP” means the applicable then-current good laboratory practice
standards as are required by applicable Regulatory Authorities or Applicable Law
in the relevant jurisdiction, including, in the United States, those promulgated
or endorsed by the FDA in U.S. 21 C.F.R. Part 58, and comparable regulatory
standards promulgated or endorsed by the EMA or other Regulatory Authority
applicable to the relevant jurisdiction, as may be updated from time to time.
1.68    “GMP” means the applicable then-current good manufacturing practice
standards for fine chemicals, intermediates, bulk products, or finished
pharmaceutical, biological, or diagnostic products, as are required by
applicable Regulatory Authorities or Applicable Law in the relevant
jurisdiction, including, as applicable: (a) all applicable requirements detailed
in the FDA’s current Good Manufacturing Practices regulations, U.S. 21 C.F.R.
Parts 210 and 211; (b) all applicable requirements detailed in the EMA’s “The
Rules Governing Medicinal Products in the European Community, Volume IV, Good
Manufacturing Practice for Medicinal Products;” (c) all Applicable Laws
promulgated by any Governmental Authority having jurisdiction over the
manufacture of the applicable antibody or other molecule, agent, compound, or
pharmaceutical, biological, or diagnostic product, as applicable; and (d) all
additional Regulatory Authority documents or regulations that replace, amend,
modify, supplant, or complement any of the foregoing.
1.69    “Governmental Authority” means any: (a) federal, state, local,
municipal, foreign, or other government; (b) governmental or quasi-governmental
authority of any nature (including any agency, board, body, branch, bureau,
commission, council, department, entity, governmental division, instrumentality,
office, officer, official, organization, representative, subdivision, unit, and
any court or other tribunal); (c) multinational governmental organization or
body; or (d) entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military, or taxing
authority or power of any nature.
1.70    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976
(15 U.S.C. § 18a).
1.71    “HSR Clearance” means the expiration or termination of all applicable
waiting period(s) under the HSR Act with respect to the transactions
contemplated by this Agreement and the Stock Purchase Agreement.
1.72    “HSR Filing” means a filing by each of Jounce and Gilead with the FTC
and the DOJ of a Notification and Report Form for Certain Mergers and
Acquisitions (as defined in the HSR Act) with respect to the matters set forth
in this Agreement, together with all required documentary attachments thereto.
1.73    “ICC Rules” has the meaning set forth in Section 16.8.2.
1.74    “Identified Third Party” means [***], and [***].
1.75    “Identified Third Party [***]” means [***] related to [***] that are
[***] by Identified Third Parties.
8

--------------------------------------------------------------------------------



1.76    “IND” means an investigational new drug application (including any
amendment or supplement thereto) submitted to the FDA pursuant to U.S. 21 C.F.R.
Part 312, including any amendments thereto. References herein to IND will
include, to the extent applicable, any comparable filing(s) outside the U.S. for
the investigation of any product in any other country or group of countries
(such as a Clinical Trial Application in the EU).
1.77    “IND Clearance” means, with respect to an IND, the earlier of: (a)
receipt by a Party, its Affiliate or a Sublicensee of written confirmation from
a Regulatory Authority or other applicable Person that Clinical Trials may
proceed under such IND; or (b) expiration of the applicable waiting period after
which Clinical Trials may proceed under such IND.
1.78    “IND-Enabling Studies” means studies that are reasonably required to
meet the requirements for filing an IND with a Regulatory Authority, which may
include some or all of the following: GLP toxicology and safety studies, or
studies required for the preparation of the chemistry, manufacturing, and
controls portion of such IND, including studies relating to analytical methods
and purity analysis, and formulation and manufacturing development studies, and
which also includes ADME (absorption, distribution, metabolism, and excretion)
information, as necessary to obtain the permission of the Regulatory Authority
in the relevant jurisdiction to begin human clinical testing.
1.79    “Indemnification Claim Notice” has the meaning set forth in
Section 14.3.1.
1.80    “Indemnitee” has the meaning set forth in Section 14.3.1.
1.81    “Indemnitor” has the meaning set forth in Section 14.3.1.
1.82    “Indication” means [***] or [***] within the field of [***] (a) with
[***], as determined by [***] (non-limiting examples [***]) or (b) whose [***]
(a “[***] Indication”), and in each case (a) or (b), where [***] is (or upon the
[***]) the [***]. When applying this definition:
1.82.1    a [***] would include [***], use [***] (a non-limiting example of
which is [***]), [***] use and irrespective of [***];
1.82.2    if [***] is for [***] and is based on [***] or restricted to [***]
based on such [***], and [***] is [***] Indication for such [***], such [***]
Indication;
1.82.3    if [***] is for [***] and is based on [***] or restricted to [***]
based on such [***], and [***] is [***] but is [***] or [***] based on such
[***], such [***] Indication;
1.82.4    if [***] is for [***] and is based on [***] or restricted to [***]
based on such [***], and [***] is [***] based on [***] to select [***], and
[***] from [***], such [***] Indications;
9

--------------------------------------------------------------------------------



1.82.5    if [***] is for [***] and is based on [***] or restricted to [***]
based on such [***], and [***] is for [***] and is based on [***] or [***] based
on such [***], [***] Indications; and
1.82.6    if [***] is [***] that is based on [***] or [***] based on such [***],
and [***] is for [***] that is [***] or [***] based on such [***], such [***].


1.83     “Initial Development Term” means the period commencing on the Effective
Date and ending on the earlier of (a) the date specified by Gilead via written
notice to Jounce and (b) the date of IND Clearance of the Lead Product.
1.84    “Insolvency Event” has the meaning set forth in Section 15.4.
1.85    “Invention” means any process, method, composition of matter, article of
manufacture, discovery, or finding that is conceived or reduced to practice.
1.86    “Joint Inventions” has the meaning set forth in Section 10.2.
1.87    “Joint IP” means Joint Inventions and Joint Patents.
1.88    “Joint Patents” has the meaning set forth in Section 10.2.
1.89    “Jounce” has the meaning set forth in the Preamble.
1.90    “Jounce Indemnitees” has the meaning set forth in Section 14.1.
1.91    “Jounce IP” means the Jounce Patents and the Jounce Know-How.
1.92    “Jounce Know-How” means any Know-How Controlled by Jounce or any of its
Affiliates (subject to Section 16.4.3) as of the Execution Date or at any time
during the Term which is necessary or useful for the Development, Manufacture,
or Commercialization of any Licensed Product in the Field in the Territory. For
clarity, the Jounce Know-How includes any Know-How licensed or furnished to
Jounce under the [***] Agreements (the “[***] Manufacturing Know-How”).
1.93    “Jounce-Owned IP” means the Jounce IP that is owned by Jounce, including
the Jounce-Owned Patents. For clarity, “Jounce-Owned IP” excludes the [***]
Manufacturing IP.
1.94    “Jounce Patents” means any and all Patents Controlled by Jounce or any
of its Affiliates (subject to Section 16.4.3) as of the Execution Date or at any
time during the Term which are [***] for the Development, Manufacture, or
Commercialization of any Licensed Product in the Field in the Territory. For
clarity, Jounce Patents include (a) the Patents set forth on Schedule 1.94(a)
(the “Jounce-Owned Patents”) and (b) the Patents non-exclusively licensed to
Jounce under the [***] Agreements, solely to the extent the terms of such
agreement permit Jounce to grant sublicenses under such Patents and subject to
the terms and conditions of such agreements (the “[***] Manufacturing Patents”).
Schedule 1.94(b) sets forth the list of [***] Manufacturing Patents provided as
an exhibit to the [***] License Agreement as of April 2020.
10

--------------------------------------------------------------------------------



1.95    “Know-How” means algorithms, data, information, Inventions, knowledge,
methods (including methods of use or administration or dosing), practices,
results, software, techniques, technology, and trade secrets, including
analytical and quality control data, analytical methods (including applicable
reference standards), assays, batch records, chemical structures and
formulations, compositions of matter, formulae, manufacturing data,
pharmacological, toxicological, and clinical test data and results, processes,
reports, research data, research tools, sequences, standard operating
procedures, and techniques, in each case, whether patentable or not, and, in
each case, tangible manifestations thereof.
1.96    “Lead Product” means the antibody referred to as JTX-1811 with [***]
(“JTX-1811”).
1.97    “Licensed Antibody” means (a) the Lead Product, (b) any [***], and (c)
any Related Antibody with respect to (a) or (b).
1.98    “Licensed Product” means any product that constitutes, incorporates,
comprises, or contains a Licensed Antibody whether or not as the sole active
ingredient, in all forms, presentations, and formulations (including manner of
delivery and dosage).
1.99    “Licensed Product Marks” has the meaning set forth in Section 10.7.
1.100    “[***]” means [***].
1.101    “[***] Agreements” means (a) that certain [***] between [***] and
Jounce, dated as of [***] (the “[***] Manufacturing Agreement”) and (b) that
certain [***] Agreement among [***] and Jounce, dated as of [***] (the “[***]
License Agreement”).
1.102    “[***] Manufacturing IP” means the [***] Manufacturing Patents and
other Licensor IP Rights (as defined in the [***] License Agreement).
1.103    “MAA” means a Marketing Authorization Application, BLA, NDA, or similar
application, as applicable, and all amendments and supplements thereto,
submitted to the FDA, EMA, or any equivalent filing in a country or regulatory
jurisdiction other than the U.S. or EU with the applicable Regulatory Authority,
to obtain marketing approval for a pharmaceutical, biological, or diagnostic
product, in a country or in a group of countries.
1.104    “Major European Country” means [***] or [***].
1.105    “Manufacture” means all activities related to the manufacturing of a
product or any component or ingredient thereof, including the production,
manufacture, processing, filling, finishing, packaging, labeling, shipping, and
holding of product or any intermediate thereof, including process development,
process qualification and validation, scale-up, commercial manufacture and
analytic development, product characterization, stability testing, quality
assurance, and quality control.
1.106    “MHLW” has the meaning set forth in Section 1.130.
11

--------------------------------------------------------------------------------



1.107    “Milestone Event” has the meaning set forth in Section 8.3.1.
1.108    “Milestone Payment” has the meaning set forth in Section 8.3.1.
1.109    “NDA” means a New Drug Application submitted to the FDA, or any
successor application or procedure, as more fully defined in 21 C.F.R. § 314.50
et. seq.
1.110    “Necessary Gilead IP” has the meaning set forth in Section 15.5.1(i).
1.111    “[***]” has the meaning set forth in Section [***].
1.112    “Net Sales” means, with respect to a Licensed Product, the total gross
amounts invoiced by or on behalf of Gilead, its Affiliates, or its Sublicensees
(each, a “Selling Party”) to Third Parties (including distributors, resellers,
wholesalers and end users) for sale of such Licensed Product, less the following
deductions actually incurred, allowed, paid, accrued, or specifically allocated
in its financial statements and calculated in accordance with the Accounting
Standards as consistently applied for:
1.112.1     [***], including [***] and [***] or [***], [***] or [***] (including
[***] or [***]);
1.112.2     [***] upon [***] or [***] of [***], including [***], regardless of
[***];
1.112.3     [***]; provided, that the amount of any [***] and [***] in a [***]
shall be [***] for such [***];
1.112.4     [***] included in [***] for [***] and any other [***] relating to
the [***] of the Licensed Product;
1.112.5     [***] and any other [***] (including [***] and [***]) [***] in
connection with the [***] (but [***] what are commonly known as [***]);
1.112.6     [***] and [***] or [***] (or their [***]), including [***] as a
result of [***] (including [***] under [***]), to the extent such [***] are
[***] as a [***] or [***], or any [***] or [***], including [***]; and
1.112.7     other [***] or [***] for reasons similar to those listed above in
accordance with GAAP.
There will be no double counting in determining the foregoing deductions from
gross amounts invoiced to calculate Net Sales hereunder. The calculations set
forth in this definition of Net Sales will be determined in accordance with
Accounting Standards consistently applied. It is understood and agreed that any
accruals of amounts reflected in Net Sales shall be periodically (at least on a
Calendar Quarter basis) trued up in a manner consistent with the applicable
selling Person’s customary practices and in accordance with GAAP, and Net Sales
for the quarter in which such adjustment occurs shall be adjusted to reflect
such trued-up amounts.
12

--------------------------------------------------------------------------------



Notwithstanding the foregoing, [***] of [***], its Affiliates or its
Sublicensees (i) at their respective [***] (x) in connection with [***], (y) for
[***] or [***], or (z) for [***] or [***], (ii) at [***] for [***], (iii)
pursuant to [***], or (iv) for [***] to [***] or [***] or the [***] shall not,
in each case, be deemed sales of the Licensed Product for purposes of this
definition of “Net Sales.”
Net Sales will be determined on, and only on, the first sale by a Selling Party
to a non-Sublicensee Third Party or an Affiliate or a Sublicensee if the
Affiliate or Sublicensee is the end user of the relevant Licensed Product. If
any Licensed Product is, or is sold as part of, a Combination Product, Net Sales
shall be calculated assuming that the gross sale price of each unit is equal to
[***]: (i) [***] calculated as above (i.e., calculated as for [***]); and (ii)
the [***], where:
[***] is the [***] in such country; and
[***] is the [***] containing such [***] (and [***]), if [***] in such country.
If [***] cannot be determined [***] as described above, then Net Sales shall be
calculated as above, but the [***] based on [***] of determining the same that
takes into account, [***], [***] and [***] of each [***] or [***] in the
Combination Product.
For purposes of this definition, “Combination Product” means any pharmaceutical
or biological product that contains two (2) or more active ingredients,
including both: (A) a Licensed Antibody; and (B) one (1) or more active
pharmaceutical or biological ingredients that are not a Licensed Antibody,
either as a fixed dose product, co-formulated product, or co-packaged product,
and sold for a single price. Any vehicles, adjuvants and excipients used in
conjunction with a Licensed Antibody shall not be treated as active ingredients
for the purposes of this definition.
1.113    “Oncology” means the diagnosis, treatment, cure, mitigation or
prevention of a disease or medical condition within the field of oncology,
including: solid or liquid malignancies.
1.114    “Party” has the meaning set forth in the Preamble.
1.115    “Patent Extensions” has the meaning set forth in Section 10.8.
1.116    “Patents” means: (a) all patents and patent applications in any country
or supranational jurisdiction worldwide; and (b) any substitutions, divisionals,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates, and the like of any such patents or patent applications.
1.117    “Patient Sample” means tissue, fluid, or cells collected from a
patient, or components of the foregoing.
13

--------------------------------------------------------------------------------



1.118    “Person” means any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, governmental authority or agency, or any other entity not
specifically listed herein.
1.119    “Phase 1a Clinical Trial” means a Clinical Trial of a product in
combination or as a monotherapy, the principal purpose of which is a preliminary
determination of safety, pharmacokinetic, and pharmacodynamic parameters in
healthy individuals or patients, as described in 21 C.F.R. 312.21(a) (as amended
or any replacement thereof), or a similar clinical trial prescribed by the
Regulatory Authority in a country other than the United States.
1.120    “Phase 1b Clinical Trial” means, as to a specific pharmaceutical or
biological product, the expansion cohort of a Phase 1 Clinical Trial of such
product in which subjects with a defined tumor type or hematological malignancy
are enrolled and dosed with such product (a) at one of the following: the MTD
(maximum tolerated dose), the MAD (maximum administered dose), the OBD (optimal
biological dose), or the RP2D (recommended Phase 2 dose) and (b) as a
monotherapy or in combination with the SOC (standard of care) for such tumor
type or hematological malignancy, or another investigational molecule, the
primary purpose of which is to provide (itself or together with other available
data) evidence of sufficient safety and clinical activity to enable the decision
to proceed to a Phase 2 Clinical Trial. Notwithstanding the foregoing, the term
“Phase 1b Clinical Trial” shall exclude [***] is [***] for [***] and [***] based
on [***] and in which [***] is [***] than [***] patients.
1.121    “Phase 2 Clinical Trial” means, as to a specific pharmaceutical or
biological product, a Clinical Trial of such product, the principal purposes of
which are the evaluation of the efficacy of such product for a particular
Indication in the target patient population and a determination of the common
side-effects and risks associated with the product in the dosage range to be
prescribed and to obtain sufficient information about such product’s efficacy in
the disease or condition being studied to permit the design and dose of such
product in Phase 3 Clinical Trials, as described (i) in the United States, in 21
C.F.R. 312.21(b), (ii) in the European Union, the equivalent of such Clinical
Trial for submission to the EMA and (iii) in any other country, the equivalent
of such Clinical Trial for submission to the applicable Regulatory Authority in
such other country.
1.122    “Phase 3/Registrational Clinical Trial” means (a) a Clinical Trial
(which is generally randomized and controlled) of the efficacy and safety of a
product that is intended or otherwise acknowledged to satisfy the requirements
of 21 C.F.R. 312.21(c) (as amended or any replacement thereof), or a similar
clinical trial prescribed by the Regulatory Authority in a country other than
the United States, or (b) a Clinical Trial (which is generally randomized and
controlled) to (i) establish that a product is safe and efficacious for its
intended use and (ii) support Regulatory Approval for such product without the
need to conduct additional clinical studies.
1.123    “Pricing Approval” means any approval, agreement, determination, or
decision establishing prices that can be charged to consumers for a
pharmaceutical or biological product or that will be reimbursed by Governmental
Authorities for a pharmaceutical or biological
14

--------------------------------------------------------------------------------



product, in each case, in a country where Governmental Authorities approve or
determine pricing for pharmaceutical or biological products for reimbursement or
otherwise.
1.124    “Proactive Defense Proceedings” has the meaning set forth in
Section 10.3.2.
1.125    “Program” has the meaning set forth in Section 3.1.
1.126    “Prosecution and Maintenance” or “Prosecute and Maintain” means, with
respect to a Patent, the preparation, filing, prosecution, and maintenance of
such Patent, as well as re-examinations, reissues, appeals, and requests for
patent term adjustments and patent term extensions with respect to such Patent,
together with the initiation or defense of interferences, oppositions, post
grant review, inter partes review, derivations, re-examinations, post-grant
proceedings, and other similar proceedings (or other defense proceedings with
respect to such Patent, but excluding the defense of challenges to such Patent
as a counterclaim in an infringement proceeding) with respect to the particular
Patent, and any appeals therefrom. For clarification, “Prosecution and
Maintenance” or “Prosecute and Maintain” will not include any other enforcement
actions taken with respect to a Patent.
1.127    “Receiving Party” has the meaning set forth in Section 12.1.
1.128    “Region” means any of the following: [***].
1.129    “Regulatory Approval” means all approvals, licenses, and authorizations
of the applicable Regulatory Authority necessary for the marketing and sale of a
pharmaceutical, biological, or diagnostic product for a particular Indication in
a country or region (including Pricing Approvals where required for First
Commercial Sale), and including the approvals by the applicable Regulatory
Authority of any expansion or modification of the label for such Indication.
1.130    “Regulatory Authority” means any national or supranational Governmental
Authority, including the U.S. Food and Drug Administration (and any successor
entity thereto) (the “FDA”) in the U.S., the European Medicines Agency (and any
successor entity thereto) (the “EMA”) in the EU, and the Ministry of Health,
Labour, and Welfare of Japan, or the Pharmaceuticals and Medical Devices Agency
of Japan (or any successor to either of them), as the case may be (the “MHLW”)
in Japan, or any health regulatory authority in any country or region that is a
counterpart to the foregoing agencies, in each case, that holds responsibility
for development and commercialization of, and the granting of Regulatory
Approval for, a pharmaceutical, biological, or diagnostic product in such
country or region.
1.131    “Regulatory Materials” means the regulatory registrations,
applications, authorizations, and approvals (including [***]), Regulatory
Approvals, and other submissions made to or with any Regulatory Authority for
research, development (including the conduct of Clinical Trials), manufacture,
or commercialization of a pharmaceutical, biological, or diagnostic product in a
regulatory jurisdiction, together with all related correspondence to or from any
Regulatory Authority and all documents referenced in the complete regulatory
chronology for
15

--------------------------------------------------------------------------------



each MAA, including all drug master files (if any), INDs, BLAs, and NDAs, and
foreign equivalents of any of the foregoing.
1.132    “Related Antibody” means, with respect to an antibody, [***], or [***]
(including [***] and [***]).
1.133    “Replacement [***] Agreement” has the meaning set forth in Section 6.3.
1.134    “Restricted Period” has the meaning set forth in Section 9.6.2(a).
1.135    “Right of Reference” means an authorization that permits an applicable
Regulatory Authority to rely on relevant data or other information (by
cross-reference, incorporation by reference or otherwise) contained in
Regulatory Materials filed by the granting Party with such Regulatory Authority,
without the disclosure of such information to the other Party.
1.136    “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period of time commencing on the First Commercial
Sale of such Licensed Product in such country and expiring upon the later of:
(a) the date on which there [***] such Licensed Product in such country; and (b)
the [***]-year anniversary of the date of First Commercial Sale of such Licensed
Product in such country. Notwithstanding the foregoing, with respect to any
Licensed Product launched by Gilead after First Commercial Sale of the
initially-launched Licensed Product (a “Subsequent Product”), the Royalty Term
shall expire on a country-by-country basis on the later of (i) the date on which
there [***] such Subsequent Product in such country, or (ii) the [***]-year
anniversary of the date of First Commercial Sale of such initially-launched
Licensed Product in such country.
1.137    “Sales Milestone Event” has the meaning set forth in Section 8.4.1.
1.138    “Sales Milestone Payment” has the meaning set forth in Section 8.4.1.
1.139    “Securities Regulators” has the meaning set forth in Section 12.3.1(a).
1.140    “[***]” means, with respect to [***], to [***] the [***] relating to
such [***] from the [***] with respect to [***] under this Agreement, including
ensuring that: (a) [***] involved in performing [***], as applicable, of such
[***] or [***] relating to the [***] of [***] or any other [***] or, to the
extent relating to [***] of [***], the [***]; and (b) [***] in performing [***]
of [***] have [***] or [***] relating to [***]. Notwithstanding the foregoing,
the term “[***]” shall not be deemed to require [***] from, or any limitation on
[***] of, any [***] who are [***] in [***] of [***] under this Agreement.
1.141    “Selling Party” has the meaning set forth in Section 1.112.
1.142    “Sequential Milestone Event” has the meaning set forth in Section
8.3.2.
1.143    “Specifically Directed” means, with respect to CCR8, the ability of an
antibody or other agent to [***] (a) [***] CCR8, and (b) [***] CCR8 [***].
16

--------------------------------------------------------------------------------



1.144    “Stock Purchase Agreement” has the meaning set forth in the Recitals.
1.145    “Sublicensee” means, with respect to Gilead, a Third Party to whom
Gilead has granted a sublicense, either directly or indirectly, under the Jounce
IP and Joint IP licensed to Gilead by Jounce in accordance with this Agreement,
but excluding Jounce and any of its Affiliates.
1.146    “Term” has the meaning set forth in Section 15.1.1.
1.147    “Terminated Licensed Product” means: (a) with respect to the
termination of this Agreement with respect to a Licensed Product pursuant to
Section 15.2 or Section 15.3, the Licensed Product subject to such termination;
(b) with respect to the termination of this Agreement with respect to a Region
pursuant to Section 15.2, Section 15.3 or Section 15.4, all Licensed Products in
the Region subject to such termination; and (c) with respect to termination of
this Agreement in its entirety, all Licensed Products in all countries in the
Territory.
1.148    “Territory” means worldwide.
1.149    “Third Party” means any Person other than Jounce or Gilead that is not
an Affiliate of Jounce or of Gilead.
1.150    “Third Party Claim” means any and all suits, claims, actions,
proceedings, or demands brought by a Third Party.
1.151    “Third Party Infringement” has the meaning set forth in Section 10.5.
1.152    “Transition Lead” has the meaning set forth in Section 7.2.
1.153    “Transition Period” has the meaning set forth in Section 7.1.
1.154    “Transition Plan” means that certain transition plan to be agreed upon
by the Parties which details the activities and timelines for the transition of
responsibilities for the Development and Manufacture of Licensed Products to
Gilead.
1.155    “United States” or “U.S.” means the United States of America and all of
its territories and possessions.
1.156    “Valid Claim” means a claim of a Jounce Patent or Joint Patent that:
(a) has issued and has not expired (including non-expiry due to any Patent
Extensions), lapsed, been cancelled, or abandoned, or been dedicated to the
public, disclaimed, or held unenforceable, invalid, unpatentable, revoked, or
cancelled by a court or administrative agency of competent jurisdiction in an
order or decision from which no appeal has been or can be taken (with respect to
U.S. Patents, other than by a petition to the United States Supreme Court for a
writ of certiorari), including through opposition, reexamination, reissue,
disclaimer, inter partes review, post grant review, post grant procedures, or
similar proceedings; or (b) is in a pending patent application that has not been
finally abandoned or finally rejected or expired and which has been pending for
no more than [***] from the date of that the prosecuting Party first receives a
17

--------------------------------------------------------------------------------



substantive office action for such application for a Patent (excluding
restriction requirements, notices to file missing parts, and the like). For
clarity, a claim which issues after being pending for more than [***] from [***]
as described [***] will be considered a Valid Claim as of the date of issuance.
Article 2


GOVERNANCE
2.1    Alliance Managers. Promptly after the Effective Date, each Party will
appoint an individual to act as alliance manager for such Party, which may be
one of the representatives of such Party on the JSC (each, an “Alliance
Manager”). The Alliance Managers will be the primary point of contact for the
Parties regarding the activities contemplated by this Agreement and will
facilitate all such activities hereunder, except as otherwise agreed by the
Parties. The Alliance Managers will be responsible for developing and
circulating the agenda for each JSC meeting reasonably in advance thereof, will
attend all meetings of the JSC, and will be responsible for otherwise assisting
the JSC in performing its oversight responsibilities. The name and contact
information for each Party’s Alliance Manager, as well as any replacement(s)
chosen by such Party, in its sole discretion, from time to time, will be
promptly provided to the other Party in accordance with Section 16.2.
2.2    Joint Steering Committee.
2.2.1    Establishment. Within [***] after the Effective Date, the Parties will
establish a joint steering committee (the “JSC”) as more fully described in this
Section 2.2.1. The JSC will have review, oversight and, until [***],
decision-making responsibilities for those activities performed under the
Program to the extent expressly and as more specifically provided in
Section 2.2.5. Following [***] and until such time as [***], the JSC’s
responsibilities shall be limited to oversight of the activities contemplated
under the Transition Plan. The JSC and all subcommittees established pursuant to
this Article 2 will automatically dissolve upon completion (as determined by
Gilead in its sole discretion) of all activities contemplated under the
Transition Plan.
2.2.2    Membership. The JSC will be comprised of three (3) representatives (or
such other number of representatives as the Parties may mutually agree; provided
that the JSC will consist at all times of an equal number of representatives of
each Party, unless otherwise agreed by the Parties in writing) from each of
Gilead and Jounce. Each representative of a Party will have sufficient seniority
and expertise to participate on the JSC as determined in such Party’s reasonable
judgment. [***] will designate the chairperson of the JSC. The chairperson will
have no additional powers or rights beyond those held by the other JSC
representatives. Each Party may replace any or all of its representatives on the
JSC at any time upon written notice to the other Party in accordance with
Section 16.2. Each Party may invite non-member representatives of such Party and
any Third Party to attend meetings of the JSC as observers; provided that, in
each instance, (a) the inviting Party must provide prior written notice to the
other Party if any non-member representative of such Party will attend any JSC
meeting; (b) no Party may invite any Third Party to attend (and no Third Party
may attend) any JSC meeting
18

--------------------------------------------------------------------------------



without the other Party’s prior written consent; and (c) any such non-member
representative or Third Party must be bound by obligations of confidentiality,
non-disclosure and non-use consistent with those set forth in Article 12 prior
to attending such meeting.
2.2.3    Meetings. The first scheduled meeting of the JSC will be held no later
than [***] after establishment of the JSC unless otherwise agreed by the
Parties. After the first scheduled meeting of the JSC until [***], the JSC will
meet in person, by video conference or telephonically at least once [***], or
more or less frequently as the Parties mutually deem appropriate, on such dates
and at such places and times as provided herein or as the Parties will agree.
Each Party may also call for special meetings of the JSC (in person or by video
conference or telephonically) to resolve particular matters requested by such
Party upon [***] advance request. Each Party will bear all expenses it incurs in
regard to participating in all meetings of the JSC, including all travel and
living expenses. Meetings of the JSC are only effective if at least one (1)
representative from each Party is present or participating in such meeting.
2.2.4    Minutes. The Parties will alternate responsibility (with [***] having
such responsibility first) for preparing and circulating minutes of each meeting
of the JSC, setting forth, inter alia, a reasonably detailed overview of the
discussions at the meeting, including a list of material actions and decisions
made by the JSC, a list of action items made by the JSC and a list of material
issues not resolved by the JSC. The responsible Party will prepare and circulate
minutes within ten (10) Business Days following the applicable meeting of the
JSC, and the other Party will provide any comments within five (5) Business Days
following receipt thereof. The minutes will be finalized by the responsible
Party within five (5) Business Days following receipt of such comments (or, if
no comments are provided, within five (5) Business Days following the close of
such comment period), provided that the minutes will be effective only upon
approval by both Parties in writing, with any differences in the Parties’
recollections noted in such finalized minutes.
2.2.5    Responsibilities.
(a)    The JSC will have the following responsibilities under this Agreement:
(i)    [***], review and discuss the Development Plan and Jounce’s performance
thereunder, including the corresponding Development Budget set forth therein,
and review and discuss amendments and updates to the Development Plan;
(ii)    review, discuss, approve, and oversee implementation of the Transition
Plan, including clinical planning, regulatory and other activities related to
the Lead Product to assure a smooth and successful transition of the program to
Gilead and any mutually agreed transition activities by Jounce;
(iii)    review, discuss and resolve any matters referred to the JSC by any
subcommittee pursuant to Section 2.4;
19

--------------------------------------------------------------------------------



(iv)    facilitate the flow of information between the Parties with respect to
activities under this Agreement; and
(v)    such other responsibilities as may be expressly set forth in this
Agreement or as otherwise mutually agreed by the Parties from time to time.
(b)    For clarity, after [***], the JSC will not have any decision-making
authority with respect to any matters under this Agreement, including any
decisions regarding the Development, Manufacture, Commercialization or other
exploitation of Licensed Products, and Gilead will retain all rights, powers,
and discretion granted to it under this Agreement with respect thereto.
2.3    Decision-Making. During the [***], except as otherwise set forth in this
Agreement, decisions of the JSC would be made by consensus with each Party
having one (1) vote. If the JSC is unable to reach consensus on any issue for
which it is responsible, the matter will be decided by Gilead; provided that no
decision by Gilead on such matters may: (a) result in an increase in the
Development Budget where such increase is more than [***] percent ([***]%),
unless Gilead agrees to reimburse Jounce, at [***], for the amount of such
Development Budget increase or overrun that exceeds such [***] percent ([***]%)
threshold; (b) make any decision that expressly requires Jounce’s approval or
agreement or the approval or agreement of both Parties under this Agreement or
(c) otherwise conflict with this Agreement. No exercise by Gilead of its
decision-making authority can amend or waive compliance with any terms of this
Agreement. Jounce must obtain Gilead’s written approval prior to incurring any
Development Budget overruns required to be reimbursed by Gilead pursuant to this
Section 2.3. Jounce will invoice Gilead for any such Gilead-approved overruns in
accordance with the terms of this Agreement, and all such undisputed amounts
invoiced will be payable within [***] of Gilead’s receipt of invoice therefor.
2.4    Subcommittees of the JSC
. From time to time, the JSC may establish subcommittees, as it deems necessary
or advisable to further the purposes of this Agreement, to perform certain
duties expressly delegated by the JSC; provided, however, that (a) the JSC will
not delegate its decision-making authority and (b) no subcommittee will have any
power to amend, modify or waive compliance with this Agreement. All decisions of
each subcommittee will be made by unanimous decision, with each Party’s
designated subcommittee members having collectively one (1) vote in all
decisions. If, with respect to a matter that is subject to a subcommittee’s
decision-making authority, the subcommittee cannot reach unanimity, the matter
will be referred to the JSC for resolution.
2.5    [***] Alliance Management Meetings. Following the [***], and
notwithstanding [***], the Alliance Managers shall arrange for [***] meeting of
representatives of the Parties to review and discuss the Development Reports
contemplated under Section 3.5 (each, an “Alliance Management Meeting”). Each
representative of a Party will have sufficient seniority and expertise to
participate in the Alliance Management Meeting as determined in such Party’s
reasonable judgment. The Alliance Management Meetings will take place by video
conference or telephonically at least [***], or more frequently as the Parties
mutually deem appropriate, on
20

--------------------------------------------------------------------------------



such dates and at such times as the Parties agree. Either Party may request
[***] meetings in order to discuss matters relating to [***], matters relating
to [***] pursuant to Section [***], or other items that the Alliance Managers
mutually agree require joint discussion. Jounce will circulate questions and
discussion topics for the Alliance Management Meeting to the Gilead Alliance
Manager alongside any request for an Alliance Management Meeting, and the
Alliance Managers will develop and circulate an agreed agenda for each such
meeting. Each Party will bear all expenses it incurs in regard to participating
in all Alliance Management Meetings.
Article 3


DEVELOPMENT
3.1    General. During the Initial Development Term, except as otherwise
directed by the JSC, Jounce will conduct all Development activities related to
the Lead Product, including preclinical, IND-enabling, and other required
Development activities for the Lead Product (the “Program”) in accordance with
the terms of this Agreement and the Development Plan, including any budgets or
timelines included in the Development Plan. Jounce will (a) keep the JSC
reasonably informed, including between meetings of the JSC, regarding the
progress of its activities undertaken pursuant to the Development Plan
(including regarding the results arising therefrom); (b) timely notify the JSC
regarding any actual or potential obstacles or delays to IND Clearance of the
IND for the Lead Product that emerge during the Initial Development Term and any
other anticipated changes to the timeline set forth in the Development Plan; and
(c) promptly make itself and its representatives available to the JSC for
purposes of discussion and mitigation of any such obstacles, delays, or changes.
After the end of the Initial Development Term, subject to the terms and
conditions of this Agreement, Gilead will have the sole right and responsibility
to conduct all Development activities for the Lead Product, subject to any
mutually agreed role for Jounce as part of the Transition Plan.
3.2    Development Plan. An initial written plan for the Development of the Lead
Product during the Initial Development Term is attached hereto as Schedule 3.2
(the “Development Plan”). The Development Plan will include: (a) the roles and
responsibilities of the Parties, (b) the proposed budget for the internal and
external costs of the Development and Manufacturing activities to be conducted
with respect to the Lead Product (the “Development Budget”), (c) a detailed
timeline showing all Development and Manufacturing activities; (d) a description
of any reports to be furnished to Gilead by Jounce in connection with the
activities contemplated under the Development Plan; and (e) key activities and
responsibilities, and anticipated timelines, of the Transition Plan. During the
Initial Development Term, each Party will have the right to propose
modifications or amendments to the Development Plan, provided, however that any
modifications or amendments to such Development Plan that are proposed by either
Party will be subject to review by the JSC pursuant to Sections 2.2.5 and 2.3.
3.3    Development Diligence. Subject to the terms and conditions of this
Agreement, Gilead, itself or with or through its Affiliates, Sublicensees, or
other Third Parties, will use Commercially Reasonable Efforts to Develop and
seek Regulatory Approval for the Lead Product for [***] Oncology Indication
[***].
21

--------------------------------------------------------------------------------



3.4    Development Costs. Subject to Section 2.3, during the Initial Development
Term, Jounce will have sole responsibility for both of its internal and external
costs related to the Development of the Lead Product. After the Initial
Development Term, and excluding any activities or responsibilities for which
Jounce is responsible pursuant to the terms of this Agreement or as set forth in
the Development Budget, Gilead will have sole responsibility for all costs
related to the Development of the Lead Product.
3.5    Development Reports. Beginning [***] months following the end of the
Initial Development Term, Gilead will submit to Jounce, [***] a written report
summarizing Gilead’s Development activities with respect to the Licensed
Products pursuant to this Agreement (each, a “Development Report”) since the
date of Gilead’s delivery of the prior report, and, with respect to the first of
such reports, since the Effective Date. Such Development Reports will be
substantially in the form attached hereto as Schedule 3.5.
3.6    Combination Trials. During the Term, in the event that Jounce requests
Gilead for the supply of Licensed Products for [***] combination therapy
Clinical Trials, Gilead will [***]. For clarity, it is acknowledged that Gilead
may [***] to [***] and [***] on account of [***] for [***] and [***] and [***],
or [***], and, in no event will [***] to [***] such agreement [***].
Article 4


REGULATORY
4.1    Regulatory Matters.
4.1.1    Responsibility. Subject to the terms and conditions of this Agreement,
during the Initial Development Term, Jounce will be responsible for preparing
and submitting to the FDA, and will, itself or with or through its Affiliates or
other Third Parties, prepare and submit to the FDA, the IND and all other
Regulatory Materials for the Lead Product. Jounce will provide the draft IND and
all other Regulatory Materials to be filed or submitted by Jounce with respect
to the Program or the Lead Product, including any draft correspondence or
communication with Regulatory Authorities, to Gilead for review, comment and
approval, and, for the avoidance of doubt, will not file or submit any IND or
other Regulatory Materials (or convey any such correspondence or communication
to any Regulatory Authority) with respect to the Program or any Licensed Product
without prior written approval by Gilead. After the Initial Development Term,
Gilead will have the sole right (and will solely control, at its discretion),
itself or with or through its Affiliates, Sublicensees, or other Third Parties,
to: (a) prepare and submit to applicable Regulatory Authorities all Regulatory
Materials for the Licensed Products; and (b) obtain and maintain all Regulatory
Approvals for the Licensed Products, subject to Gilead’s diligence obligations
set forth in Sections 3.3 and 5.2. As between the Parties, after the Initial
Development Term, all such activities will be at Gilead’s sole cost and expense
(excluding any activities or responsibilities for which Jounce is responsible
pursuant to the terms of this Agreement or as set forth in the Development
Budget).
4.1.2    Communications with Regulatory Authorities
22

--------------------------------------------------------------------------------



. For clarity and without limiting Section 4.1.1, after the Initial Development
Term, Gilead will have the exclusive right to correspond or communicate with
Regulatory Authorities regarding the Licensed Products. After the Initial
Development Term, unless required by Applicable Law, Jounce, its Affiliates, and
its permitted subcontractors will not correspond or communicate with Regulatory
Authorities regarding any Licensed Product without first obtaining Gilead’s
prior written consent. If Jounce, any of its Affiliates, or any of its permitted
subcontractors receives any correspondence or other communication from a
Regulatory Authority regarding a Licensed Product after the Initial Development
Term, Jounce will promptly provide Gilead with access to or copies of all such
material written or electronic correspondence promptly after its receipt.
4.2    Regulatory Materials. Effective as of the end of the Initial Development
Term, all Regulatory Materials (including the IND) related to any Licensed
Product will be owned by and held in the name of Gilead or its designee. Unless
directed otherwise by Gilead in writing, Jounce will assign and transfer, or
cause to be assigned and transferred to the extent not owned by Jounce, to
Gilead (or its designee), any and all such Regulatory Materials held or
generated by or on behalf of Jounce or its Affiliates related to the Licensed
Products in accordance with the Transition Plan including providing true,
accurate, and complete hard and electronic copies thereof to Gilead or its
designee.
4.3    Right of Reference; Access to Data. Without limiting Jounce’s obligations
pursuant to Section 4.2, prior to the time at which the Regulatory Materials
related to Licensed Products are transferred and assigned to Gilead or its
designee, or in the event of inability to transfer and assign any such
Regulatory Materials to Gilead or its designee, as required by Section 4.2, but
without limiting any other rights or remedies available to Gilead, Gilead and
its designees will have, and Jounce (on behalf of itself and its Affiliates)
hereby grants to Gilead and its designees, access and a right of reference
(without any further action required on the part of Jounce or its Affiliates,
whose authorization to file this consent with any Regulatory Authority is hereby
granted) to all such Regulatory Materials and all data contained or referenced
in any such Regulatory Materials for Gilead and its designees to exercise its
rights and satisfy its obligations under this Agreement. In all cases, Gilead
and its designees will have access to all data contained or referenced in any
such Regulatory Materials, and Jounce will ensure that Gilead and its designees
are afforded such access. Jounce shall execute and deliver all documents
reasonably requested by Gilead in order to effectuate the terms of and otherwise
carry out the intent of this Section 4.3.
Article 5


COMMERCIALIZATION
5.1    General. Subject to the terms and conditions of this Agreement, Gilead
will have the sole right (and will solely control, at its discretion), itself or
with or through its Affiliates, Sublicensees, or other Third Parties, to
Commercialize the Licensed Products in the Field in the Territory.
23

--------------------------------------------------------------------------------



5.2    Diligence. Subject to the terms and conditions of this Agreement, Gilead
will use Commercially Reasonable Efforts to Commercialize the Lead Product for
[***] Oncology Indication in [***]. All such Commercialization will be at
Gilead’s sole cost and expense.
5.3    Commercialization Updates. Beginning [***] prior to the anticipated First
Commercial Sale of the first Licensed Product under this Agreement and for [***]
following [***] or, [***], Gilead will submit to Jounce a [***] update regarding
[***].
Article 6


MANUFACTURING
6.1    General. Subject to the terms and conditions of this Agreement as between
the Parties: (a) during the Initial Development Term, subject to Section 2.3,
Jounce will be responsible for Manufacturing costs and (b) following the Initial
Development Term, Gilead will have the sole right (and will solely control, at
its discretion), itself or with or through its Affiliates, Sublicensees, or
other Third Parties, to Manufacture or have Manufactured the Licensed Products
in the Field in the Territory at Gilead’s sole cost and expense.
6.2    Manufacturing Technology Transfer. At Gilead’s election by written notice
to Jounce, Jounce will (a) transfer to Gilead or its designees, in an orderly
manner, copies in English of all data, information, and other Know-How
Controlled by Jounce or its Affiliates and (b) use commercially reasonable
efforts to transfer or facilitate the orderly transfer to Gilead or its
designees copies in English of all data, information and other Know-How
Controlled by any Third Party contract manufacturer or other contractor of
Jounce or its Affiliates, in each case in order to enable Gilead and its
designees to Manufacture the Licensed Products, in accordance with the terms of
this Agreement and the [***] Manufacturing Agreement, including Section 9.6
thereof. The [***] pursuant to [***] of the [***] Manufacturing Agreement will
be [***].
6.3    Assignment of [***] Agreements. Upon Gilead’s request, Jounce will: (a)
assign to Gilead or its designee either or both (as designated by Gilead) of the
[***] Agreements, if Jounce is permitted to make such assignment under the terms
of the relevant [***] Agreement(s); or (b) reasonably assist Gilead or its
Affiliate in entering into new agreements directly with the counterparties to
either or both [***] Agreements to cover the subject matter related to the
Licensed Products, as applicable (each, a “Replacement [***] Agreement”). If a
[***] Agreement is assigned to Gilead (or its Affiliate or designee), or if
Gilead (or its Affiliate) enters into a Replacement License Agreement, then
effective as of such assignment or execution of the relevant Replacement [***]
Agreement, as applicable, Gilead shall no longer have any obligations to Jounce
with respect to the relevant [***] Agreement (except for any rights or
obligations accruing prior to such effective date) or the Replacement [***]
Agreement, and any provisions of this Agreement that are subject to conflicting
or overriding terms set forth in the relevant [***] Agreement shall no longer be
deemed to be subject to such terms. Further, if the [***] License Agreement is
assigned to Gilead (or its Affiliate or designee), or Gilead (or its Affiliate)
enters into a Replacement License Agreement to cover licensing matters relating
to the Licensed Products, then effective as of such assignment or execution of
the relevant Replacement [***] Agreement, as applicable, the Jounce IP shall no
longer include the [***]
24

--------------------------------------------------------------------------------



Manufacturing Patents or the [***] Manufacturing Know-How, and Schedules 9.2 and
10.1 will automatically be deemed removed from this Agreement.
Article 7


TRANSITION
7.1    Transition Plan. Within [***] days of the Effective Date, the Parties
will agree upon a Transition Plan, based on the high-level summary set forth in
the Development Plan, to enable Gilead and its designees to Develop,
Manufacture, and Commercialize the Licensed Products, which Transition Plan
shall, at a minimum, provide for the orderly transfer to Gilead or its
designee(s) of the materials and functions set forth on Schedule 7.1 to this
Agreement in accordance with the timelines and procedures set forth therein.
Jounce will complete the activities assigned to, or otherwise contemplated to be
completed by, Jounce under the Transition Plan within [***] days following the
end of the Initial Development Term (the period commencing on the date upon
which Gilead provides written notice to Jounce initiating the Transition Plan
and concluding at the end of such [***] day period, the “Transition Period”).
Until such time as Gilead provides written notice to Jounce initiating the
Transition Plan, each Party will have the right to propose modifications or
amendments to the Transition Plan, provided, however that (a) any modifications
or amendments to such Transition Plan that are proposed by either Party will be
subject to review by the JSC pursuant to Sections 2.2.5 and 2.3, and (b) any
material modifications or amendments to the activities assigned to, or otherwise
contemplated to be completed by, Jounce under the Transition Plan will require
Jounce’s mutual agreement.
7.2    Transition Leads. Each Party shall appoint a representative having a
general understanding of the issues related to the transition of the
Development, Manufacture, and Commercialization of the Licensed Products to
Gilead, and any other activities contemplated under the Transition Plan, to act
as its transition manager under this Agreement (each, a “Transition Lead”),
which Transition Lead shall be specified in the Transition Plan. The Transition
Leads will be primarily responsible for facilitating the flow of information and
otherwise promoting communication, coordination, and collaboration between the
Parties hereunder with respect to the activities contemplated under the
Transition Plan and will (a) keep the JSC reasonably informed, including between
meetings of the JSC, regarding the progress of the activities undertaken
pursuant to the Transition Plan; (b) timely notify the JSC regarding any actual
or potential obstacles to the orderly and timely completion of the activities
contemplated under the Transition Plan and any anticipated delays or other
changes to the timeline set forth in the Development Plan; and (c) promptly make
themselves available to the JSC for purposes of discussion and mitigation of any
such obstacles, delays or changes.
7.3    Ongoing Jounce Assistance.
7.3.1    During the Term, in addition to Jounce’s transition activities under
the Transition Plan, Jounce shall [***] with and provide [***] to Gilead or its
designee, through documentation, consultation, and face-to-face meetings, in
connection with the exercise of the licenses and rights granted to Gilead, its
Affiliates and Sublicensees under this Agreement,
25

--------------------------------------------------------------------------------



including as useful or necessary to enable Gilead or its designee(s), to proceed
with Manufacturing and Commercialization of the Licensed Products and to obtain
all appropriate Regulatory Approvals for the Licensed Products in an efficient
and timely manner. In furtherance of the foregoing, if requested by Gilead,
Jounce shall provide Gilead and its designees with [***] (and [***]) [***]
Development, regulatory, or Manufacturing matters related to the Licensed
Products, including [***] (and [***]) with [***] in [***] the Manufacture of the
Lead Product, to assist in transferring data, information, and other Know-How to
Gilead or its designee.
7.3.2    Jounce will carry out its obligations under the Transition Plan and
under Section 7.3.1 during the Transition Period at its own cost and expense. To
the extent that Gilead requests assistance pursuant to Section 7.3.1 after the
Transition Period, Gilead will be responsible for reimbursing Jounce, [***] for
the cost of such assistance, provided that Jounce must obtain Gilead’s written
approval prior to incurring any such reimbursable costs.
7.3.3    Jounce will invoice Gilead for all costs that are reimbursable by
Gilead pursuant to this Section 7.3 in accordance with the terms of this
Agreement, and all such undisputed amounts invoiced will be payable within [***]
days of Gilead’s receipt of invoice therefor.
Article 8


FINANCIAL TERMS
8.1    Upfront Payment. No later than five (5) Business Days after the Effective
Date, Gilead will pay to Jounce a one (1)-time, non-creditable, non-refundable
payment of Eighty-Five Million Dollars ($85,000,000) in immediately available
funds by wire transfer, in accordance with wire instructions to be provided in
writing by Jounce to Gilead on or prior to the Effective Date.
8.2    Stock Purchase Agreement. Pursuant to the terms of a separate Stock
Purchase Agreement entered into by the Parties concurrently herewith, Gilead
will purchase from Jounce Thirty-Five Million Dollars ($35,000,000) of common
stock of Jounce.
8.3    Milestones.
8.3.1    Milestones. Subject to the terms of this Section 8.3 and Section 8.6,
following the achievement by a Selling Party under this Agreement of each
milestone event described in the table below in this Section 8.3.1 (each, a
“Milestone Event”) with respect to the [***] Licensed Product to achieve such
Milestone Event under this Agreement, Gilead will pay the applicable amounts set
forth below associated with the applicable Milestone Event in accordance with
Section 8.3.3 (each, a “Milestone Payment”):
26

--------------------------------------------------------------------------------




Milestone EventMilestone Payment(a)    [***][***] Dollars
($[***])(b)    [***][***] Dollars
($[***])(c)    [***][***] Dollars
($[***])(d)    [***][***] Dollars
($[***])(e)    [***][***] Dollars
($[***])(f)    [***][***] Dollars
($[***])(g)    [***][***] Dollars
($[***])(h)    [***][***] Dollars
($[***])(i)    [***][***] Dollars
($[***])



Each Milestone Payment will be payable [***] as set forth in the table above,
[***] which achieve the applicable Milestone Event (i.e., [***] Milestone
Payments may be made pursuant to this Section 8.3.1), and no Milestone Payment
will be due hereunder for [***] of any such Milestone Event. For the avoidance
of doubt, the maximum amount payable by Gilead pursuant to this Section 8.3.1 is
Five Hundred Ten Million Dollars ($510,000,000), assuming that [***] in this
Section 8.3.1 [***].
If a [***] (as evidenced by a written agreement with or written statement from
[***] or an analogous written agreement or written statement by [***]), the
[***] will be deemed achieved and payable on [***].
8.3.2    Skipped Milestone Event. If a Sequential Milestone Event (as defined
below) is skipped (i.e., a later Sequential Milestone Event is achieved prior to
the achievement of an earlier Sequential Milestone Event), then the skipped
Sequential Milestone Event will be deemed to have been achieved upon the
achievement of the subsequent Sequential Milestone Event, and Gilead will pay
the Milestone Payment for such skipped Sequential Milestone Event at the same
time it makes the payment for the subsequently achieved Sequential Milestone
Event. For purposes of this Section 8.3.2, [***] shall constitute “Sequential
Milestone Events” solely with respect to [***] shall constitute “Sequential
Milestone Events” solely with respect to one another in [***]. For the avoidance
of doubt, if [***] as the [***] for purposes of [***] whichever [***] for which
[***], will be the relevant [***] for purposes of the applicable Milestone
Event(s) set forth in Section 8.3.1 and [***] will [***] a subsequent Sequential
Milestone Event.
8.3.3    Invoice and Payment of Milestone Payments. Gilead will notify Jounce
that a Selling Party has achieved a Milestone Event within [***] days following
such achievement. Following Jounce’s receipt of such notice, Jounce will invoice
Gilead for the applicable Milestone Payment, and Gilead will pay such Milestone
Payment within [***] days after receipt of such invoice.
8.4    Sales Milestones.
27

--------------------------------------------------------------------------------



8.4.1    Sales Milestones. Subject to the terms of this Section 8.4 and
Section 8.6, following the achievement by Selling Parties under this Agreement
of each milestone event described in the table below in this Section 8.4.1
(each, a “Sales Milestone Event”), Gilead will pay the applicable amounts set
forth below associated with the applicable Sales Milestone Event in accordance
with Section 8.4.2 (each, a “Sales Milestone Payment”):

Sales Milestone EventSales Milestone Payment(a)    Annual Net Sales for a
Licensed Product in a Calendar Year equal or exceed [***] Dollars
($[***])$[***](b)    Annual Net Sales for a Licensed Product in a Calendar Year
equal or exceed [***] Dollars ($[***])$[***](c)    Annual Net Sales for a
Licensed Product in a Calendar Year equal or exceed [***] Dollars ($[***])$[***]



Each Sales Milestone Payment will be payable [***] Licensed Product to achieve
the corresponding milestone event as set forth in the table above, [***] the
applicable [***] (i.e., [***] Sales Milestone Payments may be made pursuant to
this Section 8.4.1), and no Sales Milestone Payment will be due hereunder [***].
For the avoidance of doubt, the maximum amount payable by Gilead pursuant to
this Section 8.4.1 is One Hundred Seventy-Five Million Dollars ($175,000,000),
assuming that [***] in this Section 8.4.1 [***].
8.4.2    Invoice and Payment of Sales Milestone Payments. Gilead will notify
Jounce that Selling Parties have achieved a Sales Milestone Event within [***]
days after the end of the Calendar Quarter during which such achievement
occurred. Following Jounce’s receipt of such notice, Jounce will invoice Gilead
for the applicable Sales Milestone Payment, and Gilead will pay such Sales
Milestone Payment within [***] days after receipt of such invoice.
8.5    Royalties.
8.5.1    Royalty Rates. Subject to the terms of this Section 8.5 and
Section 8.6, Gilead will pay Jounce royalties on Annual Net Sales of Licensed
Products, on a Licensed Product-by-Licensed Product and country-by-country basis
during the applicable Royalty Term, equal to the following portions of Annual
Net Sales of the applicable Licensed Product multiplied by the applicable
royalty rate set forth below for such portion of Annual Net Sales during the
applicable Royalty Term for each such Licensed Product, which royalties will be
paid in accordance with Section 8.5.4. The royalties (and royalty tiers) will be
calculated separately on a Licensed Product-by-Licensed Product basis.

Annual Net Sales in the Territory for a given Licensed Product in a given
Calendar YearRoyalty Rate(a)    Portion of Annual Net Sales of a given Licensed
Product in the Territory in any given Calendar Year that is less than or equal
to [***] Dollars ($[***])[***] Percent
([***]%)(b)    Portion of Annual Net Sales of a given Licensed Product in the
Territory in any given Calendar Year that is greater than [***] Dollars ($[***])
and less than or equal to [***] Dollars ($[***])[***] Percent
([***]%)(c)    Portion of Annual Net Sales of a given Licensed Product in the
Territory in any given Calendar Year that is greater than [***] Dollars
($[***])[***] Percent
([***]%)



The applicable royalty rate set forth in the tables above will apply only to
that portion of the Annual Net Sales of a given Licensed Product during a given
Calendar Year that falls within the indicated range. If no royalty is payable on
a given unit of Licensed Product (e.g., following the Royalty Term for such
Licensed Product in a given country), then the Net Sales of such unit
28

--------------------------------------------------------------------------------



of Licensed Product will not be included for purposes of determining the
royalties or royalty tiers, Net Sales of a given Licensed Product will not be
combined with Net Sales of any other Licensed Product for purposes of
determining the foregoing royalties or royalty tiers.
8.5.2    Royalty Term. Gilead’s royalty obligations to Jounce under
Section 8.5.1 will apply, on a Licensed Product-by-Licensed Product and
country-by-country basis, only during the applicable Royalty Term for such
Licensed Product in such country. Following the expiration of the applicable
Royalty Term for a given Licensed Product in a given country: (a) no further
royalties will be payable with respect to sales of such Licensed Product in such
country; and (b) Section 15.1.2(a) will apply with respect to such Licensed
Product in such country.
8.5.3    Royalty Adjustments.
(a)    Royalty Reductions. Subject to Section 8.5.3(e), the royalties payable
with respect to Annual Net Sales will be reduced, on a Licensed
Product-by-Licensed Product and country-by-country basis, to [***] percent
([***]%) of the royalties otherwise payable pursuant to Section 8.5.1, as may be
adjusted by Section 8.5.3(b), Section 8.5.3(c) or Section 8.5.3(d), during any
portion of the applicable Royalty Term in which (i) there is not at least one
(1) Valid Claim that Covers the sale of such Licensed Product in such country or
(ii) [***] in such country.
(b)    Offset for Third Party Payments. If a Selling Party obtains a right or
license under any Patent, Know-How, or other intellectual property right of a
Third Party after the Effective Date, where the Development, Manufacturing, or
Commercialization of any Licensed Product by or on behalf of a Selling Party
would result in a payment to such Third Party, then, subject to
Section 8.5.3(e), Gilead may deduct from the royalty payments that would
otherwise have been due under Section 8.5.1 and the milestone payments that
would otherwise have been due under Section 8.4.1 with respect to Annual Net
Sales in a particular Calendar Quarter, an amount equal to [***] percent
([***]%) of the amount of any payments (including [***]) paid or accrued by a
Selling Party to such Third Party for such right or license or the exercise
thereof during such Calendar Quarter.
(c)    Offsets for Certain [***] Costs. In addition to the deductions permitted
under Section 8.5.3(b), Gilead may deduct from the milestone payments that would
otherwise have been due under Section 8.3.1, the milestone payments that would
otherwise have been due under Section 8.4.1, and the royalty payments that would
otherwise have been due under Section 8.5.1 with respect to Annual Net Sales in
a particular Calendar Quarter, an amount equal to [***] percent ([***]%) of the
amount of [***] and, as applicable, other [***] actually incurred by or on
behalf of Gilead [***], in each case excluding any such costs and expenses
previously recovered by Gilead pursuant to Section 10.6.
(d)    Offset for [***]. Subject to Section [***], if Gilead takes assignment of
any [***] (each [***] so [***], an “[***]”) or enters into a [***] as
contemplated under Section [***], Gilead may deduct from the milestone payments
that would otherwise have been due under Section 8.3.1, the milestone payments
that would otherwise have been due under Section 8.4.1 and the royalty payments
that would otherwise have been due under Section 8.5.1 with
29

--------------------------------------------------------------------------------



respect to Annual Net Sales in a particular Calendar Quarter, an amount equal to
the payments [***] to the relevant [***] or [***] counterparty or
counterparties, as applicable, under the relevant [***] or [***] during such
Calendar Quarter; provided that under no circumstance may Gilead deduct an
amount under this Section 8.5.3(d) that exceeds [***] with respect to any
payments paid or accrued under the relevant [***] or [***].
(e)    Royalty Floor. Without limiting the provisions of Section 15.6, in no
event will the royalty reductions or royalty offset rights described in
Section 8.5.3(a), Section 8.5.3(b), or Section 8.5.3(c), alone or together,
reduce the royalties payable by Gilead for a given Calendar Quarter to less than
[***] percent ([***]%) of the amounts payable by Gilead for a given Calendar
Quarter pursuant to Section 8.5.1 (without the application of Section 8.5.3(a),
Section 8.5.3(b) and Section 8.5.3(c)). Subject to the previous sentence, Gilead
may [***] any such royalty reductions or offset rights, which [***] a Calendar
Quarter [***] such Calendar Quarter, [***] to such royalties [***] and [***] on
a Calendar Quarterly basis thereafter.
8.5.4    Payment of Royalties. Gilead will: (a) within [***] days following the
end of each Calendar Quarter in which a royalty payment pursuant to
Section 8.5.1 accrues, provide to Jounce a report specifying, for such Calendar
Quarter: (i) the number of Licensed Products sold that are subject to such
royalty; (ii) the Net Sales that are subject to such royalty; (iii) the
applicable royalty rate under Section 8.5.1; (iv) the royalty calculation and
royalties payable in Dollars; and (v) any reduction(s) to the royalty applied by
Gilead pursuant to Section 8.5.3; and (b) make the royalty payments owed to
Jounce under this Agreement in accordance with such royalty report in arrears,
within [***] days from the end of the Calendar Quarter in which such payment
accrues.
8.6    Additional Payment Terms.
8.6.1    Currency. All payments hereunder will be made in Dollars by wire
transfer to a bank designated in writing by Jounce no later than [***] days
prior to the date by which the applicable payment must be made. Conversion of
sales recorded in local currencies to Dollars will be performed in a manner
consistent with Accounting Standards and Gilead’s normal practices used to
prepare its audited financial statements for internal and external reporting
purposes.
8.6.2    Taxes; Withholding.
(a)    Generally. Each Party will pay any and all income taxes, fees, duties,
levies or similar amounts imposed on its share of income arising directly or
indirectly under this Agreement, except as otherwise provided in this
Section 8.6.2.
(b)    Tax Withholding. To the extent that a Party (the “Payor”) is required by
Applicable Law to deduct and withhold taxes on any payment to the other Party
(the “Payee”), the Payor shall pay the amounts of such taxes to the proper
Governmental Authority in a timely manner and promptly transmit to the Payee an
official tax certificate or other evidence of such payment sufficient to enable
the Payee to claim such payment of taxes. The Payor shall have the right to
deduct any such tax, levy, or charge actually paid from payment due to the
Payee. For
30

--------------------------------------------------------------------------------



the avoidance of doubt, the Payor’s remittance of such withheld taxes, together
with payment to the Payee of the remaining payment, will constitute the Payor’s
full satisfaction of payments due under this Article 8.
(c)    Transfer Taxes. Unless otherwise agreed by the Parties in writing, the
amounts payable under this Agreement are exclusive of all applicable sales or
use, goods and services, value added, consumption or other similar fees or taxes
(“Transfer Taxes”). Where such amounts are subject to Transfer Taxes, the Payee
shall promptly furnish the Payor with valid tax invoices pursuant to Applicable
Law and remit the amounts of such taxes to the proper Governmental Authority in
a timely manner. The Payor shall settle all undisputed amounts, including any
applicable Transfer Taxes, in accordance with Section 8.6.1.
(d)    Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding, Transfer Taxes, or
similar obligations in respect of the payments made by a Party under this
Agreement, as permitted by Applicable Law.
8.6.3    Late Payments. If Jounce does not receive payment of any sum due to it
on or before the due date therefor, simple interest will thereafter accrue on
the sum due to Jounce from the due date until the date of payment at a per-annum
rate of the then-current one-month USD-LIBOR as quoted on Bloomberg (or if it no
longer exists, similarly authoritative source) plus [***] percent ([***]%), or
the maximum rate allowable by Applicable Law, whichever is less.
8.7    Records; Audit Rights.
8.7.1    Records. Gilead will keep, and will cause each Selling Party to keep,
[***] books and records in accordance with its Accounting Standards in relation
to this Agreement, including, with respect to Selling Parties, in relation to
Net Sales, royalties, Milestone Payments, and Sales Milestone Payments. Gilead
will keep, and will cause each Selling Party to keep, such books and records for
at least [***] years following the Calendar Year to which they pertain or for
such longer period of time as required under any Applicable Law.
8.7.2    Audit Rights. Subject to the other terms of this Section 8.7.2, during
the Term and for a period of [***] years thereafter, at the request of Jounce,
which will not be made more frequently than [***] per Calendar Year [***], upon
at least [***] days’ prior written notice from Jounce, and at the expense of
Jounce, Gilead will permit an independent, nationally-recognized certified
public accountant selected by Jounce and reasonably acceptable to Gilead (each,
an “Auditor”) to inspect, during regular business hours, the relevant records
required to be maintained by Gilead under Section 8.7.1; provided, that such
audit right will not apply to records beyond [***] years from the Calendar
Quarter of the audit request and all periods are subject to audit only once.
Prior to its inspection, the Auditor will enter into a confidentiality agreement
with both Parties having obligations of confidentiality and non-use no less
restrictive than those set forth in Article 12 and limiting the disclosure and
use of such information by the Auditor to authorized representatives of the
Parties and the purposes germane to Section 8.7.1. The Auditor will report to
Jounce only whether the particular amount being audited was accurate and, if
not, the amount of and reason for any discrepancy, and the Auditor will not
report any
31

--------------------------------------------------------------------------------



other information to Jounce. Jounce will treat the results of any Auditor’s
review of Gilead’s records as Confidential Information of Gilead subject to the
terms of Article 12. Notwithstanding the foregoing, Jounce may disclose such
conclusions of the Auditor to the [***] Agreement counterparties, to the extent
required under the relevant [***] Agreement, provided that such conclusions
shall be subject to a binding confidentiality agreement acceptable to Gilead. In
the event such audit leads to the discovery of a discrepancy to Jounce’s
detriment, Gilead will, within [***] days after receipt of such report from the
Auditor, pay any undisputed amount of the discrepancy. Jounce will pay the full
cost of the audit unless the underpayment of amounts due by Gilead is greater
than [***] percent ([***]%) of the amount due for the entire period being
examined, in which case Gilead will pay the reasonable cost charged by the
Auditor for such review. Any undisputed overpayments by Gilead revealed by an
examination will be paid by Jounce within [***] days of Jounce’s receipt of the
applicable report. This Section 8.7.2 will survive any expiration or termination
of this Agreement for a period of [***] years.
8.8    [***] Agreements.
8.8.1    Gilead will be solely responsible for any annual payments or
incremental fees payable to [***] by Jounce under the [***] Agreements, to the
extent such payments or fees accrue solely as a result of a decision made by
Gilead to carry out Manufacturing activities with respect to the Licensed
Products itself or via a Third Party other than [***].
8.8.2    For the sake of clarity, in the event that one or both [***] Agreements
are assigned to Gilead or Gilead enters into a Replacement [***] Agreement
pursuant to Section 6.3, the amount of any annual payments or incremental fees
for which Gilead would otherwise have been responsible under Section 8.8.1 may
not be included by Gilead in any deductions made under Section 8.5.3(d).
Article 9


LICENSES; EXCLUSIVITY
9.1    License to Gilead. Subject to the terms and conditions of this Agreement,
specifically including Section 9.2 with respect to the [***] Manufacturing IP,
Jounce hereby grants to Gilead an exclusive, transferrable (solely pursuant to
Section 16.4), and sublicenseable (solely in accordance with Sections 9.2 and
9.3), through multiple tiers, license, under the Jounce IP and Jounce’s interest
in Joint IP, to Develop, Manufacture, and Commercialize the Licensed Products in
the Field in the Territory.
9.2    Manufacturing IP License. Notwithstanding Section 9.1, Gilead
acknowledges that certain intellectual property has been licensed to Jounce
pursuant to the [***] License Agreement. Pursuant to the [***] License
Agreement, Jounce is entitled to grant sublicenses to the [***] Manufacturing IP
and to transfer the [***] to Gilead, subject to the following certain
restrictions and obligations: (a) manufacture within the Approved Territory (as
defined in Schedule 9.2) and (b) the limitations set forth on Schedule 9.2. To
the extent that any Jounce IP licensed to Gilead pursuant to Section 9.1 is
non-exclusively licensed to Jounce under the [***] License Agreement, the rights
granted by Jounce to Gilead pursuant to Section 9.1 under such
32

--------------------------------------------------------------------------------



non-exclusively licensed Jounce IP shall be exclusive solely as between Gilead
and Jounce but shall otherwise be non-exclusive.
9.2.1    Subject to the terms of this Agreement, Jounce will grant to Gilead a
“Commercial Sublicense” (as defined in Schedule 9.2) and “Manufacturing
Sublicense” (as defined in Schedule 9.2) to Develop, Manufacture, and
Commercialize the Licensed Products in the Field in the Territory.
9.2.2    To the extent that any Jounce IP licensed to Gilead pursuant to Section
9.1 is licensed to Jounce under the [***] License Agreement, Gilead hereby
covenants that it shall:
(a)    comply with the requirements of the [***] License Agreement set forth
[***];
(b)    assign, and hereby does assign, to Jounce, or its designated
Affiliate(s), such of its right, title and interest in any Improvements (as
defined in Schedule 9.2) as are necessary for Jounce to comply with its
obligations under Section 8.1 of the [***] License Agreement; and
(c)    not grant any further sublicenses to Third Parties under Gilead’s
sublicense of the rights that are granted to Jounce in the [***] License
Agreement without the prior written consent of Jounce, which shall be subject to
Jounce receiving the prior written consent of [***].
9.3    Sublicensing and Subcontracting. Without limiting the requirements of
Section 9.2, [***] will provide [***] of any [***] (other than [***] to [***])
of its [***] under [***]. [***] will provide [***] no later than [***] days
[***] (which [***] may be [***] that is [***]). Gilead will cause any
Sublicensee to comply with all applicable terms and conditions of this
Agreement. Gilead may subcontract to Affiliates or Third Parties the performance
of tasks and obligations related to Gilead’s Development, Manufacture (subject
to Section 9.2) and Commercialization of the Licensed Products under this
Agreement as Gilead deems appropriate, which subcontract may include a
sublicense of rights necessary for the performance of the subcontract as
reasonably required; provided, that Gilead will remain responsible for the
performance of this Agreement and will cause any such subcontractor to comply
with all applicable terms and conditions of this Agreement. At Gilead’s written
request, if permitted under the terms of the [***] License Agreement, Jounce
will sublicense its manufacturing rights under the [***] License Agreement to
one or more Third Parties designated by Gilead.
9.4    Rights Retained by the Parties. Each Party retains all rights under
Patents, Know-How, or other intellectual property rights Controlled by such
Party which are not expressly granted to the other Party pursuant to this
Agreement.
9.5    No Implied Licenses. Except as otherwise expressly provided in this
Agreement, under no circumstances will a Party or any of its Affiliates, as a
result of this Agreement, obtain any ownership interest, license, or other right
in or to any Patents, Know-How, or other intellectual property rights of the
other Party, including tangible or intangible items owned,
33

--------------------------------------------------------------------------------



controlled, or developed by the other Party, or provided by the other Party to
the receiving Party at any time, in each case, pursuant to this Agreement.
9.6    Exclusivity.
9.6.1    Restrictions on Jounce. [***], Jounce will not, and will cause its
Affiliates not to, directly or indirectly alone or with any Third Party, (a)
except to the extent required in order for Jounce to perform its obligations
under the Development Plan, [***]; (b) [***] or [***] to [***] to [***] or
[***]; or (c) [***] or [***] or [***] to [***]; provided that if Jounce is
[***], Jounce will be [***] any [***] for purposes of [***], and, if such [***]
has, [***], the continued [***] of such [***] by [***] will not be a breach of
this Section 9.6.1 provided that [***] (including any [***] or any [***] of
Gilead or any of its Affiliates) is used in connection with such [***] and [***]
work on [***] prior to the [***] of [***].
9.6.2    Restrictions on Gilead.
(a)    During the period commencing on the Effective Date and ending [***] years
thereafter (the “Restricted Period”), in the event that Gilead or an Affiliate
[***] (i.e., that is [***]) (a “Gilead [***]”) in addition to, or instead of the
Licensed Antibody, within [***] Business Days of achievement of [***] Gilead
will provide written notice thereof to Jounce, then, from and after such notice,
such [***] for the purposes of [***] and [***].
(b)    If, during the Restricted Period, Gilead or an Affiliate [***] (through
[***]) from [***], Gilead shall: (i) [***]; provided that, within [***] of such
[***], Gilead must elect by written notice to Jounce one of alternatives (ii) –
(iv); (ii) agree that such [***] from and after such notice for the purposes of
[***] and [***]; (iii) [***] such [***], within [***] months after such [***],
and [***] any continued [***] of such [***] during such [***] month period from
activities under this Agreement; or (iv) [***] pursuant to [***]. After the
Restricted Period, during the Term, if Gilead or an Affiliate [***], Gilead will
provide written notice to Jounce within [***] days of such [***], and, within
[***] days after such written notice, Gilead will provide an update to Jounce
regarding [***] or [***].
Article 10


INTELLECTUAL PROPERTY
10.1    [***] Agreements. As applicable to any Jounce Patents that are licensed
to Jounce pursuant to any of the [***] Agreements, the provisions of this
Article 10 shall be subject to the terms and conditions of such [***] Agreements
set forth [***].
10.2    Ownership. Subject to Section 10.1, ownership of all Inventions arising
from the Parties’ activities under this Agreement, including any Patents
covering such Inventions, will be determined by inventorship. All such
Inventions conceived or reduced to practice jointly by the Parties will be
jointly owned (all such Inventions, “Joint Inventions” and all Patents that
claim such Joint Inventions, “Joint Patents”). All determinations of
inventorship under this Agreement will be made in accordance with U.S. patent
law.
34

--------------------------------------------------------------------------------



10.3    Prosecution and Maintenance.
10.3.1    Subject to Section 10.1 and Section 10.3.2 below, as between the
Parties, Gilead will have the first right, but not the obligation, for the
Prosecution and Maintenance of the Jounce-Owned Patents and Joint Patents at its
own cost and expense. Jounce will fully cooperate with Gilead in connection with
the Prosecution and Maintenance of the Jounce-Owned Patents, including by
providing access to relevant persons and executing all documentation reasonably
requested by Gilead and at Gilead’s election, to transfer the Patent Prosecution
and Maintenance files to Gilead or a law firm of Gilead’s choice. Gilead will
keep Jounce reasonably informed of the status of the Jounce-Owned Patents. If
Gilead decides to allow a Jounce-Owned Patent or Joint Patent to lapse or become
abandoned without having first filed a substitute, then it will notify Jounce
of, and consult with Jounce with respect to, such decision or intention at least
[***] days prior to the date upon which such Patent will lapse or become
abandoned, and Jounce will thereupon have the right (but not the obligation) to
assume the Prosecution and Maintenance thereof at Jounce’s expense with counsel
of its choice.
10.3.2    Absent a claim of Third Party Infringement under Section 10.5, Gilead
will have the first right, but not obligation, to undertake proceedings to
proactively invalidate Third Party Patents (e.g., through oppositions, post
grant review, inter partes review, derivations, re-examinations, post-grant
proceedings, and other similar proceedings) that Gilead at its sole discretion
deems a risk to the commercialization of the Licensed Products (“Proactive
Defense Proceedings”). Gilead will [***] of such Proactive Defense Proceedings.
Notwithstanding the foregoing, the Parties agree and acknowledge that prior to
the Effective Date, [***] (the “[***]”), and Jounce and Gilead will [***] with
respect to this [***].
10.4    Enforcement.
10.4.1    Each Party will promptly notify the other Party if it becomes aware of
infringement or Patent challenge by a Third Party of any Jounce Patent or any
Joint Patent in the Territory, including any declaratory judgment, opposition,
post grant review, inter partes review, or similar action alleging the
invalidity, unenforceability, unpatentability, or non-infringement with respect
to such Jounce Patent, including under the BPCIA or the United States Patient
Protection and Affordable Care Act of 2010 (Pub. L. No. 111-48) or their
successor provisions, any regulatory filing based on Section 351(k) of the
Public Health Service Act (42 U.S.C. § 262), or Article 10(4) of the Directive
2001/83/EC, or any other similar regulation promulgated by the FDA, EMA, MHLW,
or by other applicable similar Governmental Authority or other actual or
potential infringement or Patent challenge by a generic or biosimilar or
potential generic or biosimilar competitor (including any Biosimilar Product) to
a Licensed Product anywhere in the Territory (collectively, “Competing
Infringement”).
10.4.2    As between the Parties, Gilead will have the first right, but not the
obligation, to bring and control any legal action or take such other actions as
it deems appropriate (including responding to Third Party notice letters and
controlling settlements), which may include the granting of licenses and
authorizing the launch of Biosimilar Product(s) in connection with any Competing
Infringement of any Jounce-Owned Patent as it reasonably determines appropriate,
at its cost and expense. If Gilead does not (a) take any such action or (b)
notify
35

--------------------------------------------------------------------------------



Jounce in writing of its intent to allow the applicable Competing Infringement
without intervention within a period of [***] days after delivering or
receiving, as applicable, notice of such Competing Infringement in accordance
with Section 10.4.1, then Jounce will have the right, but not the obligation, to
bring and control any such legal action or other actions; provided that: (x) if
Applicable Law prevents such actions within such period, then such period will
be extended to the date that is [***] days after Applicable Law does not prevent
such action; and (y) if a delay in bringing such action would limit or
compromise the remedies available for such Competing Infringement, then such
[***] day period will be shortened to permit Jounce at least [***] days to
initiate such action. At the request and expense of the enforcing Party, the
non-enforcing Party will provide reasonable assistance in connection with the
enforcing Party’s legal or other actions in connection with any such Competing
Infringement, including by executing reasonably appropriate documents,
cooperating in discovery, and joining as a party to the action if required.
10.5    Defense. Each Party will promptly notify the other Party of any claim
alleging that the Development, Manufacture, or Commercialization of any Licensed
Product in the Territory infringes, misappropriates, or otherwise violates any
Patents, Know-How, or other intellectual property rights of any Third Party
(“Third Party Infringement”). In any such instance, the Parties will as soon as
practicable thereafter discuss in good faith the best response to such notice of
Third Party Infringement. Subject to Section 10.1, as between the Parties,
Gilead will have the sole and exclusive right, but not the obligation, to
defend, and take other actions (including to settle) with respect to, any such
claim of Third Party Infringement, at Gilead’s sole discretion, cost, and
expense. Subject to [***] under [***], any [***]. Jounce will have the right to
be represented in any such action by counsel of its own choice at Jounce’s sole
cost and expense.
10.6    Recovery. Subject to Section 10.1, any recovery received as a result of
any action under Section 10.3 or Section 10.4 will be allocated in the following
order: (a) to reimburse the enforcing Party for the reasonable costs and
expenses (including attorneys’ and professional fees) that it incurred in
connection with such action, to the extent not previously reimbursed (to the
extent not previously offset pursuant to Section 8.5.3(c)); (b) to reimburse the
non-enforcing Party, where it joins a legal action as provided under
Section 10.3 or Section 10.4 (as applicable), for the reasonable costs and
expenses (including attorneys’ and professional fees) that it incurred in
connection with such action, to the extent not previously reimbursed (to the
extent not previously offset pursuant to Section 8.5.3(c)); and (c) with respect
to the remainder of the recovery, if [***] is the enforcing party, such amount
will be [***] for purposes of this Agreement, and if [***] is the enforcing
party, such amount will be [***] and [***].
10.7    Trademarks. Subject to Section 10.1, as between the Parties, Gilead will
have the exclusive right, but not the obligation, to brand the Licensed Products
using trademarks and trade names it determines appropriate in its sole
discretion for the Licensed Products, which may vary within the Territory (the
“Licensed Product Marks”). Gilead will own all rights in the Licensed Product
Marks and will register and maintain the Licensed Product Marks to the extent it
determines reasonably necessary.
36

--------------------------------------------------------------------------------



10.8    Patent Extensions. As between the Parties, Gilead will have the sole
right to obtain patent term restoration (including under the Drug Price
Competition and Patent Term Restoration Act), supplemental protection
certificates or their equivalents, and patent term extensions (collectively,
“Patent Extensions”) with respect to the Jounce-Owned Patents or Joint Patents,
where applicable, at Gilead’s sole discretion, cost, and expense. Jounce will
provide all reasonable assistance requested by Gilead, including permitting
Gilead to proceed with applications for such Patent Extensions in the name of
Jounce, if deemed appropriate by Gilead, and executing documents and providing
any relevant information and assistance to Gilead.
10.9    Purple Book Listings. As between the Parties, Gilead (or its designee)
will have the sole right to list, with the applicable Regulatory Authorities in
the Territory, all applicable Patents (including any Jounce-Owned Patents and/or
Joint Patents) for any Licensed Product, including all so-called “Purple Book”
listings required under the U.S. Public Health Service Act, and all similar
listings in any other relevant countries. For the avoidance of doubt, Gilead
will retain final decision-making authority with respect to the listing of all
applicable Patents for any Licensed Product, regardless of which Party owns such
Patent, and Jounce will reasonably assist Gilead in connection therewith.
Article 11
ANTITRUST LAW COMPLIANCE; EFFECTIVENESS
11.1    Filings. Each of Jounce and Gilead will, no later than ten (10) Business
Days after the Execution Date, file with the FTC and the Antitrust Division of
the DOJ HSR Filings with respect to the transactions contemplated by this
Agreement. The Parties will cooperate with one another to the extent necessary
in the preparation of such HSR Filings. [***] will be responsible for [***]
percent ([***]%) of the filing fees associated with such HSR Filings.
11.2    Information Exchange. Each Party will, in connection with the HSR
Filings or any inquiry or investigation conducted under Antitrust Law by the
FTC, the DOJ, or any other Governmental Authority in connection with this
Agreement: (a) reasonably cooperate with the other Party in connection with any
communication, filing, submission, investigation, or other inquiry (including
any proceeding initiated by a private party); (b) keep the other Party or its
counsel reasonably informed of any communication received by such Party from, or
given by such Party to, the FTC, the DOJ, or any other Governmental Authority
(including any communication received or given in connection with any proceeding
by a private party), in each case, regarding the transactions contemplated by
this Agreement; (c) consult with the other Party in advance of any meeting or
conference with the FTC, the DOJ, or any other Governmental Authority (or, in
connection with any proceeding by a private party, with such private party), and
to the extent permitted by the applicable Governmental Authority (or such
private party), give the other Party or their counsel the opportunity to attend
and participate in such meetings and conferences, at the other Party’s cost and
expense; and (d) permit the other Party or its counsel to review in advance any
submission, filing, or communication (and documents submitted therewith)
intended to be given by it to the FTC, the DOJ, or any other Governmental
Authority (or, in connection with any proceeding by a private party, to such
private party). Jounce and
37

--------------------------------------------------------------------------------



Gilead, as each deems advisable and necessary, may reasonably designate any
competitively sensitive material to be provided to the other under this
Section 11.2 as “Antitrust Outside Counsel Only Material.” Such materials and
the information contained therein will be given only to the outside antitrust
counsel of the recipient and will not be disclosed by such outside counsel to
employees, officers, or directors of the recipient Party unless express
permission is obtained in advance from the source of the materials or the
applicable Party’s legal counsel.
11.3    Closing.
11.3.1    Closing. The closing of the transactions contemplated by this
Agreement will take place remotely via the electronic exchange of documents and
signatures as soon as practical, but no later than on the third (3rd) Business
Day following the date on which all of the conditions precedent set forth in
Section 11.3.2 have been satisfied or waived by the applicable Party (other than
Section 11.3.2(b), which can only be satisfied or waived at the closing), or at
such other time and place as Jounce and Gilead may agree upon in writing (the
“Closing Date”).
11.3.2    Conditions to Effectiveness. The obligation of the Parties to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction by each Party of the following conditions, any or all of which may
be waived in whole or in part by the other Party in its sole discretion, subject
to Applicable Law: (a) HSR Clearance; and (b) the representations and warranties
made by such Party in Sections 13.1 and 13.2 (each, with respect to Jounce) and
Section 13.1 (each, with respect to Gilead) will be true and correct in all
material respects as of the Effective Date, and, with respect to Jounce as such
Party, Jounce will have performed and complied in all material respects with the
covenants set forth in Section 13.3.2.
Article 12


CONFIDENTIALITY
12.1    Nondisclosure. Each Party agrees that a Party (the “Receiving Party”)
which receives the Confidential Information of the other Party (the “Disclosing
Party”) pursuant to this Agreement will: (a) maintain in confidence such
Confidential Information using not less than the efforts that such Receiving
Party uses to maintain in confidence its own proprietary information of similar
kind and value, but in no event less than a reasonable degree of efforts; (b)
not disclose such Confidential Information to any Third Party without first
obtaining the prior written consent of the Disclosing Party, except for
disclosures expressly permitted pursuant to this Article 12; and (c) not use
such Confidential Information for any purpose except those permitted under this
Agreement, including, in the case of Gilead, the exercise of the rights and
licenses granted to Gilead hereunder. The obligations of confidentiality,
non-disclosure, and non-use under this Section 12.1 will be in full force and
effect from the Execution Date until [***] years following the Term. The
Receiving Party will return all copies of or destroy the Confidential
Information of the Disclosing Party disclosed or transferred to it by the other
Party pursuant to this Agreement, within [***] days after the expiration or
termination of this Agreement; provided, however, that a Party may retain: (i)
Confidential Information of the other Party to exercise rights and licenses
which expressly survive such termination or expiration pursuant to this
Agreement; (ii) one (1) copy of all other Confidential Information in archives
38

--------------------------------------------------------------------------------



solely for the purpose of establishing the contents thereof; and (iii) the
Disclosing Party’s Confidential Information contained in the Receiving Party’s
electronic back-up files that are created in the normal course of business
pursuant to the Receiving Party’s standard protocol for preserving its
electronic records.
12.2    Exceptions.
12.2.1    General. Section 12.1 will not apply with respect to any portion of
the Confidential Information of the Disclosing Party to the extent that such
Confidential Information:
(a)    was known to the Receiving Party or any of its Affiliates, as evidenced
by written records, without any obligation to keep it confidential or any
restriction on its use, prior to disclosure by the Disclosing Party;
(b)    is subsequently disclosed to the Receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without any obligation to
keep it confidential or any restriction on its use;
(c)    is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party, without any breach by the Receiving Party of its obligations
hereunder; or
(d)    is independently developed by or for the Receiving Party or any of its
Affiliates, as evidenced by written records, without reference to or reliance
upon the Disclosing Party’s Confidential Information.
Any combination of features or disclosures will not be deemed to fall within the
foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.
12.3    Authorized Disclosure.
12.3.1    Disclosure. Notwithstanding Section 12.1, the Receiving Party may
disclose Confidential Information belonging to the Disclosing Party in the
following instances:
(a)    to comply with Applicable Law (including the rules and regulations of the
U.S. Securities and Exchange Commission or any national securities exchange in
any jurisdiction in the Territory) (collectively, the “Securities Regulators”)
or with judicial process (including prosecution or defense of litigation),
solely to the extent that, in the reasonable opinion of the Receiving Party’s
counsel, such disclosure is necessary for such compliance or for such judicial
process (including prosecution or defense of litigation) and provided that if a
Party submits this Agreement to, or files this Agreement with, any Securities
Regulator or other Person pursuant to this Section 12.3.1(a), such Party agrees
to (i) provide copies of the disclosure to the other Party
39

--------------------------------------------------------------------------------



reasonably in advance of such filing or other disclosure; (ii) promptly notify
the other Party in writing of such requirement and any respective timing
constraints; (iii) give the other Party reasonable time under the circumstances
from the date of provision of copies of such disclosure to comment upon and
request confidential treatment for such disclosure; and (iv) use good-faith
efforts to incorporate any comments (including comments requesting removal of
sensitive business and financial information that is not required to be
disclosed by Applicable Law) provided by the other Party in accordance with this
Section 12.3.1(a);
(b)    disclosure to governmental or other regulatory agencies in order to
obtain Patents, to obtain or maintain approval to conduct Clinical Trials, or to
market the Licensed Products under this Agreement, in each case, in accordance
with this Agreement; provided, that reasonable steps are taken to ensure
confidential treatment of such Confidential Information to the extent available;
(c)    disclosure to: (i) any of its officers, directors, employees,
consultants, agents, or Affiliates; (ii) in the case of Gilead, any actual or
potential collaborators, licensees, or Sublicensees; (iii) in the case of either
Party, to such Party’s permitted subcontractors for the purpose of such
subcontractors performing obligations of such Party under this Agreement; and
(iv) in the case of either Party, to such Party’s actual or potential acquirers;
provided, that, prior to any such disclosure, each such disclosee is bound by
reasonable and customary written obligations of confidentiality, non-disclosure,
and non-use, including, in the case of disclosure to Third Parties, obligations
that are consistent with the obligations set forth in this Article 12; provided,
however, that, in each of the above situations described in this
Section 12.3.1(c), the Receiving Party will remain responsible for any failure
by any Person who receives Confidential Information from such Receiving Party
pursuant to this Section 12.3.1(c) to treat such Confidential Information as
required under this Article 12;
(d)    disclosure to any actual or potential acquirer, or prospective investment
bankers, investors, lenders or other financial partners, provided that such
disclosure will solely be in the form of [***] reports and the redacted version
of this Agreement, which version has been agreed upon by the Parties in good
faith, including any such redacted version that has been agreed upon for actual
or potential filing to the SEC; it being understood and agreed that only after
negotiations with any such Third Party have progressed so that such Party
reasonably and in good faith believes that consummation of the proposed
transaction with such Third Party is [***], only then may such Party provide an
unredacted version of this Agreement, to such Third Party and in any event such
Third Party shall be contractually bound by confidentiality restrictions
consistent with the obligations set forth in this Article 12; and
(e)    disclosure to its advisors (including attorneys and accountants) in
connection with activities under this Agreement; provided, that, prior to any
such disclosure, each such disclosee is bound by written obligations of
confidentiality, non-disclosure, and non-use consistent with the obligations set
forth in this Article 12 (provided, however, that in the case of legal advisors,
such confidentiality obligations need not be documented in writing), to maintain
the confidentiality thereof and not to use such Confidential Information except
as expressly permitted by this Agreement; provided, however, that, in each of
the above situations
40

--------------------------------------------------------------------------------



in this Section 12.3.1(e), the Receiving Party will remain responsible for any
failure by any Person who receives Confidential Information from such Receiving
Party pursuant to this Section 12.3.1(e) to treat such Confidential Information
as required under this Article 12.
12.3.2    Terms of Disclosure. If and whenever any Confidential Information is
disclosed in accordance with this Section 12.3, such disclosure will not cause
any such information to cease to be Confidential Information, except to the
extent that such disclosure results in a public disclosure of such information
other than by breach of this Agreement.
12.4    Terms of this Agreement. The Parties agree that this Agreement and the
terms hereof will be deemed to be Confidential Information of both Jounce and
Gilead, and each Party agrees not to disclose this Agreement or any terms hereof
without obtaining the prior written consent of the other Party; provided, that
each Party may disclose this Agreement or any terms hereof in accordance with
the provisions of Section 12.3.
12.5    Publicity.
12.5.1    Press Releases. Jounce will not, and will cause its Affiliates not to,
issue any scientific publication (including publications in journals, posters,
presentations at conferences, and abstracts submitted in advance of conferences)
related to activities under this Agreement, without first obtaining Gilead’s
prior written consent; provided, that Jounce will be authorized to make any
disclosure, without first obtaining Gilead’s prior written consent, that is
required by Applicable Law (including the U.S. Securities Act of 1933 and the
U.S. Securities Exchange Act of 1934), the rules of any Securities Regulator, or
by judicial process, to the extent permitted pursuant to, and subject to and in
accordance with, Section 12.3, as applicable. The contents of any publication
that has been reviewed and approved by Gilead may be re-released by Jounce
without first obtaining Gilead’s prior written consent in accordance with this
Section 12.5.1.
12.5.2    Publications. The Parties will issue a joint press release
substantially in the form attached as Schedule 12.5.2 announcing the execution
of this Agreement. In addition, Gilead will have the right, without first
obtaining Jounce consent, to (a) issue press releases and other public
statements as it deems reasonably appropriate in connection with the research,
development, manufacture, Commercialization, or other exploitation of Licensed
Antibodies or Licensed Products under this Agreement and (b) publish or have
published information regarding research, Development, Manufacturing,
Commercialization and other exploitation conducted with respect to the Licensed
Antibodies or Licensed Products, including the results of any such clinical
trials, or any activities conducted under this Agreement; provided that Gilead
shall not publish any manuscript, abstract, specification, text or any other
material that includes Licensor Confidential Information (as defined in Schedule
9.2) except in accordance with the requirements set forth on Schedule 9.2 with
respect to such publications.
12.5.3    Public Statements. Subject to Section 12.5.1, and without limiting any
other disclosure rights Jounce has in accordance with this Article 12, Jounce
will have the right, without first obtaining Gilead’s consent, to disclose in
connection with investor meetings, on its website or in non-confidential
materials, any information relating to the Licensed Products that
41

--------------------------------------------------------------------------------



was previously publicly disclosed in any securities filings, press releases,
posters or other publications of (a) Gilead or its Affiliates or (b) Jounce or
its Affiliates, to the extent done prior to or in accordance with this
Agreement.
12.6    Use of Names. Except as otherwise expressly set forth herein, neither
Party (or any of its respective Affiliates) will use the name, trademark, trade
name, or logo of the other Party or any of its Affiliates, or its or their
respective employees, in any publicity, promotion, news release, or other public
disclosure relating to this Agreement or its subject matter, without first
obtaining the prior written consent of the other Party; provided, that such
consent will not be required to the extent use thereof may be required by
Applicable Law, including the rules of any securities exchange or market on
which a Party’s or its Affiliate’s securities are listed or traded; and
provided, further, that each Party hereby consents to the use of its name,
trademark, trade name and logo on the other Party’s website and corporate
presentations, solely (a) in a list of such other Party’s collaborators and (b)
otherwise in conjunction with general information regarding the transactions
contemplated under this Agreement that may be published or disclosed (as
applicable) pursuant to the terms of this Agreement, and provided that, in all
cases, each Party shall comply with all reasonable trademark usage guidelines
provided by the other Party in its use of the other Party’s name, logos, or
marks and, upon the consenting Party’s request, enter into a trademark license
agreement acceptable to the consenting Party.
12.7    Clinical Trials Registry. For clarity, Gilead, its Affiliates, and its
and their designees will have the right to publish registry information and
summaries of data and results from any Clinical Trials conducted in connection
with activities under this Agreement, on its clinical trials registry or on a
government-sponsored database such as www.clinicaltrials.gov, without first
obtaining the prior consent of Jounce. The Parties will reasonably cooperate if
required or reasonably requested by Gilead in order to facilitate any such
publication by Gilead, any of its Affiliates, and any of its or their designees.
Article 13


REPRESENTATIONS AND WARRANTIES; COVENANTS
13.1    Representations and Warranties of Each Party. Each Party hereby
represents and warrants to the other Party, as of the Execution Date and the
Effective Date, that:
(a)    such Party is duly organized, validly existing, and in good standing
under the Applicable Law of the jurisdiction of its formation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;
(b)    such Party has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;
(c)    this Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid, and binding obligation, enforceable
against it in accordance with its terms, except to the extent that enforcement
of the rights and remedies created hereby is subject to: (i) bankruptcy,
insolvency, reorganization, moratorium, and other similar laws of
42

--------------------------------------------------------------------------------



general application affecting the rights and remedies of creditors; or (ii) laws
governing specific performance, injunctive relief, and other equitable remedies;
(d)    the execution, delivery, and performance of this Agreement by such Party
does not breach or conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which such Party (or any of its
Affiliates) is a party or by which such Party (or any of its Affiliates) is
bound, nor violate any Applicable Law of any Governmental Authority having
jurisdiction over such Party (or any of its Affiliates);
(e)    no government authorization, consent, approval, license, exemption of or
filing or registration with any court or Governmental Authority, domestic or
foreign, under any Applicable Law currently in effect, is or will be necessary
for, or in connection with, the transaction contemplated by this Agreement, or
for the performance by it of its obligations under this Agreement, except: (i)
as may be required to conduct Clinical Trials or to seek or obtain Regulatory
Approvals or applicable Regulatory Materials; or (ii) as set forth in Article
11; and
(f)    it has obtained all necessary authorizations, consents, and approvals of
any Third Party that is required to be obtained by it for, or in connection
with, the transactions contemplated by this Agreement, or for the performance by
it of its obligations under this Agreement, except: (i) as may be required to
conduct Clinical Trials or to seek or obtain Regulatory Approvals or applicable
Regulatory Materials; or (ii) as set forth in Article 11.
13.2    Representations, Warranties and Covenants of Jounce. Jounce hereby
represents and warrants to Gilead, as of the Execution Date and again as of the
Effective Date, that:
(a)    Schedule 1.94 sets forth a complete and accurate list of all Jounce
Patents and identifies for each listed item (i) whether such Jounce Patent is
owned or licensed by Jounce and (ii) in the case of licensed Jounce Patents, the
[***] Agreement pursuant to which it is licensed to Jounce;
(b)    To Jounce’s knowledge, the rights granted to Gilead with respect to the
Jounce IP pursuant to this Agreement constitute all of the intellectual property
rights that are necessary for the Development, Manufacture, and
Commercialization of the Lead Product as contemplated hereunder;
(c)    Except for the [***] Manufacturing Patents and the [***] Manufacturing
Know-How, Jounce (i) is the sole and exclusive owner of all of the Jounce IP,
free from Encumbrances; (ii) has not granted to any Third Party any rights under
the Jounce IP (except for non-exclusive licenses granted to Third Parties solely
for purposes of performing services on behalf of, and for the benefit of,
Jounce), and (iii) is listed in the records of the appropriate Governmental
Authority as the sole and exclusive owner of record for each registration,
grant, and application with respect to the Jounce IP;
(d)    Jounce has not granted any Third Party any rights under any Jounce IP
that would conflict with or limit the scope of the rights or licenses granted to
Gilead hereunder. Jounce has the full and legal rights and authority to grant to
Gilead and its Affiliates all of the
43

--------------------------------------------------------------------------------



licenses under the Jounce IP that it purports to grant hereunder, and to
disclose the Jounce Know-How that is included in the Jounce IP to Gilead as
contemplated under this Agreement, in each case free from Encumbrances (except
for the rights retained by [***] pursuant to the [***] Agreements) or any other
restrictions not expressly set forth in this Agreement;
(e)    [***], Jounce has not [***] that any [***] or [***], or [***];
(f)    all inventors of the Jounce-Owned Patents are accurately identified in
the relevant patents, applications and related filings and submissions in
accordance with Applicable Law, and all inventors identified in such records are
former or current employees or contractors of Jounce who have, in each case,
assigned all of their respective right, title, and interest in the applicable
Jounce-Owned Patent to Jounce. All official fees, maintenance fees and annuities
for the Jounce-Owned Patents have been paid and all administrative procedures
with patent offices have been completed for the Jounce-Owned Patents such that
the Jounce-Owned Patents are subsisting and in good standing. Jounce has
Prosecuted and Maintained all Jounce-Owned Patents in good faith and has
complied with the USPTO duty of disclosure respecting the Prosecution and
Maintenance thereof, and, to Jounce’s knowledge, all issued patents included in
the Jounce Patents are valid and enforceable without any claims, challenges,
oppositions, interference, or other similar proceedings pending or threatened;
(g)    neither Jounce nor any of its Affiliates has made a claim against a Third
Party alleging that a Third Party is violating or has violated, is infringing or
has infringed, or is misappropriating or has misappropriated any Jounce IP, and,
[***];
(h)    all Jounce employees, officers, and consultants who have been or are
presently involved in the development of the Jounce IP have executed agreements
effectively assigning to Jounce, or have existing obligations under Applicable
Law requiring assignment to Jounce of, all inventions made during the course of
and as the result of their association with Jounce, free from Encumbrances, and
obligating each such individual to maintain as confidential Jounce’s
Confidential Information as well as all confidential information of other
parties (including the Confidential Information of Gilead and its Affiliates)
that such individual may receive.
(i)    (i) neither Jounce nor any of its Affiliates has employed, or otherwise
used in any capacity, the services of any Person suspended, proposed for
debarment, or debarred under 21 U.S.C. § 335a, or any foreign equivalent
thereof, with respect to the Licensed Products; (ii) no Person who has been
debarred under 21 U.S.C. § 335a shall be employed or engaged by Jounce in the
performance of any activities hereunder; and (iii) to Jounce’s knowledge, no
Person on any of the FDA clinical investigator enforcement lists (including the
(A) Disqualified/Totally Restricted List, (B) Restricted List, and (C) Adequate
Assurances List) shall participate in the performance of any activities
hereunder;
(j)    Jounce has not entered into a government funding relationship that would
result in rights to any Jounce IP residing in the U.S. Government, National
Institutes of Health, National Institute for Drug Abuse, or other agency, and
the licenses granted hereunder are not
44

--------------------------------------------------------------------------------



subject to overriding obligations to the U.S. Government as set forth in Public
Law 96517 (35 U.S.C. 200204), or any similar obligations under the laws of any
other country;
(k)    other than the [***] Agreements, (i) neither Jounce nor its Affiliates
have entered into any agreement under which Jounce or its Affiliates: (1) has
obtained a license or sublicense of rights from a Third Party to any Jounce IP;
or (2) has granted a license, sublicense, option, or right to a Third Party that
will remain in effect after the Effective Date, in each case ((i) and (ii)), to
Develop, Manufacture, or Commercialize any Licensed Product, and (ii) there are
no agreements or arrangements to which Jounce or any of its Affiliates is a
party relating to the Jounce IP, and Jounce has not otherwise granted to any
Third Party any rights or made any covenants to any Third Party, that would
materially limit the rights granted to Gilead under this Agreement or that would
restrict or result in a restriction on Gilead’s ability to Develop, Manufacture,
Commercialize, or otherwise exploit the Licensed Antibodies or Licensed Products
in the Field in the Territory, as contemplated under this Agreement;
(l)    Jounce has provided to Gilead true, correct, and complete copies of each
[***] Agreement. Each such [***] Agreement is in full force and effect, and
there has been [***] of or under any such [***] Agreement. Jounce has not waived
any of its rights under any such [***] Agreement.
(m)    Jounce has maintained intellectual property protection guidelines within
its organization and, to Jounce’s knowledge, there has not been any unauthorized
disclosure of intellectual property rights, including any Know-How included in
the Jounce-Owned IP, to any Third Party; and
(n)    Jounce has responded in good faith to all of Gilead’s written requests
for materials and information in connection with Gilead’s due diligence efforts
with respect to this Agreement, and to Jounce’s knowledge there has been no
failure to disclose to Gilead any fact or circumstance known to Jounce and
relating to any of the Jounce IP that would be reasonably expected to be
material to Gilead in connection with this Agreement.
13.3    Covenants.
13.3.1    Mutual Covenant. Each Party hereby covenants to the other Party that
such Party and its Affiliates will perform its activities pursuant to this
Agreement in compliance (and will ensure compliance by any of its
subcontractors) with all Applicable Law, including, to the extent applicable,
GCP, GLP, and GMP.
13.3.2    Additional Jounce Covenants. Jounce hereby covenants to Gilead that:
(a)    Except as otherwise expressly permitted under this Agreement, Jounce will
not, and will cause its Affiliates not to assign, transfer, license or grant to
any Third Party, or agree to assign, transfer, license or grant to any Third
Party, any rights to the Jounce IP, Joint IP or any Licensed Product if such
license or grant could adversely affect in any respect any of the rights or
licenses granted to Gilead hereunder.
45

--------------------------------------------------------------------------------



(b)    Neither Jounce nor any of its Affiliates shall (i) terminate or modify
any [***] Agreement, or exercise, waive, release, or assign any rights or claims
thereunder, without first obtaining Gilead’s prior written consent in each case;
(ii) breach, or otherwise Default under, any [***] Agreement; or (iii) commit
any act (or failure to act), in each case (i)-(iii) that would result in a loss
of rights, or otherwise adversely affect the rights, of Gilead, its Affiliates,
or its Sublicensees hereunder or would permit [***], as applicable, to exercise
their respective termination rights under the [***] Agreements. Without limiting
the foregoing, if Jounce receives notice of an alleged Default by Jounce or its
Affiliates under any [***] Agreement, where termination of such [***] Agreement
could be sought by the counterparty or result from such Default, then Jounce
will promptly, but in any event within [***] Business Days following receipt of
notice thereof, provide written notice thereof to Gilead and to the extent
permitted under the terms of such [***] Agreement, grant Gilead the right (but
not the obligation) to: (x) cure such alleged breach or Default; and (y) offset
any costs or expenses incurred in connection therewith against any payments due
or that may become due under this Agreement.
(c)    If, at any time after execution of this Agreement, Jounce becomes aware
that it, any of its Affiliates, or any employee, agent, or subcontractor of
Jounce or any of its Affiliates or permitted subcontractors who participated or
is participating in the performance of any activities hereunder is or becomes
debarred under 21 U.S.C. § 335a, it shall provide written notice of such fact to
Gilead within [***] Business Days of its discovery thereof.
(d)    All employees, officers, and consultants of Jounce or any of its
Affiliates who are involved in the activities contemplated under this Agreement
have executed or will execute agreements effectively assigning to Jounce, or
have existing obligations under Applicable Laws requiring assignment to Jounce
of, all inventions made during the course of and as the result of their
association with Jounce, free from Encumbrances, and obligating each such
individual to maintain as confidential Jounce’s Confidential Information as well
as all confidential information of other parties (including the Confidential
Information of Gilead and its Affiliates and Sublicensees) that such individual
may receive, to the extent required to support Jounce’s performance of its
obligations under this Agreement.
(e)    Jounce shall maintain sufficient security systems and intellectual
property protection guidelines within its organization equivalent to industry
standards and qualified to avoid any unauthorized disclosure of intellectual
property rights, including Know-How, to any Third Party, as more specifically
agreed with Gilead hereunder.
13.4    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS AGREEMENT),
INCLUDING WITH RESPECT TO ANY PATENTS OR KNOW-HOW, INCLUDING WARRANTIES OF
VALIDITY OR ENFORCEABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE, PERFORMANCE, AND NON-INFRINGEMENT OF ANY THIRD PARTY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT.
46

--------------------------------------------------------------------------------



Article 14


INDEMNIFICATION; INSURANCE
14.1    Indemnification by Gilead. Gilead will indemnify, defend, and hold
harmless Jounce, its Affiliates, and its and their respective directors,
officers, employees, agents, successors, and assigns (collectively, the “Jounce
Indemnitees”) from and against any and all Damages to the extent arising out of
or relating to, directly or indirectly, any Third Party Claim based upon:
(a)    the Development, Manufacture, or Commercialization of any Licensed
Product in the Field in the Territory by Gilead, its Affiliates, or its
Sublicensees;
(b)    the negligence or willful misconduct of Gilead or its Affiliates or its
or their respective directors, officers, employees, consultants, subcontractors,
or agents, in connection with Gilead’s performance of its obligations under this
Agreement; or
(c)    any breach by Gilead of any of its representations, warranties,
covenants, agreements, or obligations under this Agreement;
provided, however, that, in each case ((a)-(c)), such indemnity will not apply
to the extent Jounce has an indemnification obligation pursuant to Sections
14.2(a) or 14.2(c) for such Damages.
14.2    Indemnification by Jounce. Jounce will indemnify, defend and hold
harmless Gilead, its Affiliates, and its and their respective directors,
officers, employees, agents, successors, and assigns (collectively, the “Gilead
Indemnitees”), from and against any and all Damages to the extent arising out of
or relating to, directly or indirectly, any Third Party Claim based upon:
(a)    the research, Development or Manufacture of JTX-1811 or any Licensed
Product by Jounce, its Affiliates, or its subcontractors during the Initial
Development Term;
(b)    the negligence or willful misconduct of Jounce or its Affiliates or its
or their respective directors, officers, employees, consultants, subcontractors
or agents, in connection with Jounce’s performance of its obligations under this
Agreement; or
(c)    any breach by Jounce of any of its representations, warranties,
covenants, agreements, or obligations under this Agreement;
provided, however, that, in each case ((a)-(c)), such indemnity will not apply
to the extent Gilead has an indemnification obligation pursuant to Sections
14.1(b) or 14.1(c) for such Damages.
14.3    Procedure.
14.3.1    If a Party is seeking indemnification under Section 14.1 or
Section 14.2, as applicable (the “Indemnitee”), it will inform the other Party
(the “Indemnitor”) of the claim giving rise to the obligation to indemnify
pursuant to Section 14.1 or Section 14.2, as applicable,
47

--------------------------------------------------------------------------------



as soon as reasonably practicable after receiving notice of the claim (an
“Indemnification Claim Notice”); provided, that any delay or failure to provide
such notice will not constitute a waiver or release of, or otherwise limit, the
Indemnitee’s rights to indemnification under Section 14.1 or Section 14.2, as
applicable, except to the extent that such delay or failure materially
prejudices the Indemnitor’s ability to defend against the relevant claims.
14.3.2    The Indemnitor will have the right and obligation within [***] days
after receipt of the Indemnification Claim Notice, to assume the defense of any
such claim for which the Indemnitee is seeking indemnification pursuant to
Section 14.1 or Section 14.2, as applicable. The Indemnitee will cooperate with
the Indemnitor and the Indemnitor’s insurer as the Indemnitor may reasonably
request, and at the Indemnitor’s cost and expense. The Indemnitee will have the
right to participate, at its own expense and with counsel of its choice, in the
defense of any claim or suit that has been assumed by the Indemnitor.
14.3.3    The Indemnitor will not settle any claim to which it is subject
pursuant to Section 14.1 or Section 14.2 above, as applicable, without first
obtaining the prior written consent of the Indemnitee, not to be unreasonably
withheld, conditioned, or delayed; provided, however, that the Indemnitor will
not be required to obtain such consent if the settlement: (a) involves only the
payment of money and will not result in the Indemnitee (or other Jounce
Indemnitees or Gilead Indemnitees, as applicable) becoming subject to injunctive
or other similar type of relief; (b) does not require an admission by the
Indemnitee (or other Jounce Indemnitees or Gilead Indemnitees, as applicable);
and (c) does not adversely affect the rights or licenses granted to the
Indemnitee (or its Affiliate) under this Agreement. The Indemnitee will not
settle or compromise any such claim without first obtaining the prior written
consent of the Indemnitor.
14.3.4    If the Parties cannot agree as to the application of Section 14.1 or
Section 14.2, as applicable, to any claim, pending the resolution of the dispute
pursuant to Section 16.8, the Parties may conduct separate defenses of such
claims, with each Party retaining the right to claim indemnification from the
other Party in accordance with Section 14.1 or Section 14.2, as applicable, upon
resolution of the underlying claim. In each case, the Indemnitee will reasonably
cooperate with the Indemnitor and will make available to the Indemnitor all
pertinent information under the control of the Indemnitee, which information
will be subject to Article 12.
14.4    Insurance. During the Term and for a period of [***] years thereafter,
each Party will maintain, at its cost, a program of insurance (or
self-insurance, in the case of Gilead) against liability and other risks
associated with its activities and obligations under this Agreement (including
with respect to its Clinical Trials), and its indemnification obligations
hereunder, in such amounts, subject to such deductibles and on such terms as are
customary for such Party for the activities to be conducted by it under this
Agreement including:
(a)    [***] insurance, including [***], on [***] form, with limits of liability
not less than $[***] and $[***]. [***] requirements may be satisfied by [***]
coverage, and


48

--------------------------------------------------------------------------------



(b)    [***] insurance [***] and [***] insurance [***], and [***]. Where
permitted by law, such policies shall contain a waiver of [***].
Evidence of the foregoing insurance will be provided to each Party on request.
Each Party will provide the other Party a notice of insurance policy
cancellation in accordance with the provisions of the applicable insurance
policy maintained pursuant to this Section 14.4 All insurance maintained
pursuant to this Section 14.4 will be underwritten by companies with an AM best
rating of at least [***]. The Jounce policy(ies) shall name Gilead, its
officers, directors, employees and volunteers, as Additional Insured. [***].
Such insurance will not be construed to create a limit on either Party’s
liability with respect to its indemnification obligations under this Article 14,
or otherwise.
14.5    LIMITATION OF LIABILITY. NEITHER JOUNCE NOR GILEAD, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES UNDER
OR IN CONNECTION WITH THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS
OR LOST REVENUES), WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY, CONTRIBUTION, OR OTHERWISE,
AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS
BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY
SUCH LOSS OR DAMAGE. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 14.5
IS INTENDED TO OR SHALL LIMIT OR RESTRICT: (A) THE [***] RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTIONS [***] OR [***], IN CONNECTION WITH [***]; (B) THE
LIABILITY OF EITHER PARTY FOR BREACH OF ITS OBLIGATIONS UNDER [***] AND [***];
OR (C) DAMAGES AVAILABLE FOR A PARTY’S GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT,
OR FRAUD.
Article 15


TERM AND TERMINATION
15.1    Term; Expiration.
15.1.1    Term. Except for the terms and conditions of Article 11, Article 12,
and Article 13 (all of which will become effective on the Execution Date), this
Agreement will become effective on the Closing Date (the “Effective Date”);
provided, that this Agreement will terminate immediately, upon written notice by
a Party to the other Party, in the event that the Effective Date has not
occurred on or prior to [***]. Unless earlier terminated in accordance with this
Article 15, this Agreement will remain in effect until it expires as follows
(the “Term”):
(a)    on a Licensed Product-by-Licensed Product and country-by-country basis,
this Agreement will expire on the date of the expiration of the Royalty Term
with respect to such Licensed Product in such country; and
49

--------------------------------------------------------------------------------



(b)    this Agreement will expire in its entirety upon the expiration of all
applicable Royalty Terms under this Agreement with respect to the Licensed
Products in all countries in the Territory.
15.1.2    Effect of Expiration. Upon the expiration of the Term pursuant to
Section 15.1.1, the following terms will apply:
(a)    Licenses after Licensed Product Expiration. Upon the expiration of the
Term with respect to a given Licensed Product in a given country pursuant to
Section 15.1.1(a), the licenses set forth in Section 9.1 with respect to the
Licensed Product in such country will become fully paid-up, perpetual,
irrevocable, and royalty-free.
(b)    Licenses after Expiration of Agreement. Upon the expiration of the Term
with respect to this Agreement in its entirety pursuant to Section 15.1.1(b),
the licenses set forth in Section 9.1 with respect to all Licensed Products in
all countries in the Territory will become fully paid-up, perpetual,
irrevocable, and royalty-free.
15.2    Termination for Material Breach.
15.2.1    Material Breach. This Agreement may be terminated in its entirety or
on a Licensed Product-by-Licensed Product or Region-by-Region basis by a Party
for the material breach by the other Party of this Agreement; provided, that the
breaching Party has not cured such breach within [***] days in the case of a
breach due to failure to make any payments due to the other Party hereunder,
and, for all other breaches, [***] days, in each case after the date of written
notice to the breaching Party of such breach (the “Cure Period”), which notice
will describe such breach in reasonable detail and will state the non-breaching
Party’s intention to terminate this Agreement (in its entirety or on a Licensed
Product-by-Licensed Product or Region-by-Region basis). Any such termination of
this Agreement will become effective at the end of the Cure Period, unless the
breaching Party has cured such breach prior to the expiration of such Cure
Period, or, if such breach is not susceptible to cure within the Cure Period,
then such Cure Period will be extended for an additional [***] days provided
that the breaching Party continues to use commercially reasonable efforts to
cure such material breach during such extension period.
15.2.2    Disagreement as to Material Breach. Notwithstanding Section 15.2.1, if
the Parties disagree in good faith as to whether there has been a material
breach of this Agreement, then: (a) the Party that disputes whether there has
been a material breach may contest the allegation by referring such matter,
within [***] days following its receipt of notice of alleged material breach,
for resolution in accordance with Section 16.8.1; (b) the relevant Cure Period
with respect to such alleged material breach will be tolled from the date on
which the Party that disputes whether there has been a material breach notifies
the other Party of such Dispute until the resolution of such Dispute in
accordance with the applicable provisions of this Agreement; (c) subject to
Section 16.8, during the pendency of such Dispute, all of the terms and
conditions of this Agreement will remain in effect and the Parties will continue
to perform all of their respective obligations hereunder; and (d) if it is
ultimately determined that the breaching Party committed such material breach,
then the breaching Party will have the right to cure such
50

--------------------------------------------------------------------------------



material breach, after such determination, within the Cure Period (as may be
extended in accordance with Section 15.2.1), which will commence as of the date
of such determination.
15.3    Termination at Will. Gilead may terminate this Agreement at will, and in
its sole discretion, in its entirety or on a Licensed Product-by-Licensed
Product or Region-by-Region basis, at any time upon [***] days’ prior written
notice to Jounce.
15.4    Termination for Bankruptcy.
15.4.1    If either Party makes a general assignment for the benefit of, or an
arrangement or composition generally with, its creditors, appoints or suffers
appointment of an examiner or of a receiver or trustee over all or substantially
all of its property, passes a resolution for its winding up, or files a petition
under any bankruptcy or insolvency act or law or has any such petition filed
against it which is not dismissed, discharged, bonded, or stayed within [***]
days after the filing thereof (each, an “Insolvency Event”), the other Party may
terminate this Agreement in its entirety, effective immediately upon written
notice to such Party.
15.4.2    For purposes of Section 365(n) of the U.S. Bankruptcy Code (the
“Code”) and any similar laws in any country other than the U.S., all rights and
licenses granted under or pursuant to any Section of this Agreement are rights
to “intellectual property” (as defined in Section 101(35A) of the Code). The
Parties agree that the licensee of such rights under this Agreement will retain
and may fully exercise all of its protections, rights, and elections under the
Code and any similar laws in any country other than the U.S. Each Party hereby
acknowledges that: (a) copies of research data, (b) laboratory samples, (c)
product samples, (d) formulas, (e) laboratory notes and notebooks, (f) data and
results related to Clinical Trials, (g) regulatory filings and Regulatory
Approvals, (h) rights of reference in respect of regulatory filings and
Regulatory Approvals, (i) pre-clinical research data and results, and (j)
marketing, advertising, and promotional materials, in each case ((a) through
(j)), that relate to such intellectual property, constitute “embodiments” of
such intellectual property pursuant to Section 365(n) of the Code, and that the
licensee will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and the same, if not already in its possession, will be
promptly delivered to it upon its written request therefor and election under
Section 365(n)(1)(B) of the Code to retain the licenses granted by Jounce to
Gilead hereunder in the event of Jounce’s rejection of this Agreement, unless
Jounce elects to continue to perform all of its obligations under this
Agreement. The provisions of this Section 15.4.2 are without prejudice to any
rights the non-subject Party may have arising under the Code, laws of other
jurisdictions governing insolvency and bankruptcy, or other Applicable Law. The
Parties agree that they intend the following rights to extend to the maximum
extent permitted by Applicable Law, including for purposes of the Code and any
similar laws in any country other than the U.S.: (x) the right of access to any
intellectual property (including all embodiments thereof) of Jounce, or any
Third Party with whom Jounce contracts in accordance with this Agreement to
perform an obligation of Jounce under this Agreement which is necessary or
useful for the Development, Manufacture, or Commercialization of any Licensed
Product; (y) the right to contract directly with any Third Party described in
(x) to complete the contracted
51

--------------------------------------------------------------------------------



work, and (z) the right to cure any Default under any such agreement with a
Third Party and set off the costs thereof against amounts payable to such
licensor under this Agreement.
15.5    Effects of Termination.
15.5.1    Termination by Gilead for Convenience or by Jounce for Material Breach
or Bankruptcy. Upon termination of this Agreement with respect to a Terminated
Licensed Product: (a) by Gilead, in accordance with Section 15.3; or (b) by
Jounce, in accordance with Section 15.2 or Section 15.4:
(a)    the licenses granted by Jounce to Gilead pursuant to Section 9.1 and 9.2
with respect to the Terminated Licensed Product will terminate, and Gilead will
not have any rights hereunder to use or exercise any rights under the Jounce IP
with respect to such Terminated Licensed Product; provided that, in the event
such Terminated Licensed Product is a [***], and Gilead’s payment obligations
under Article 8 with respect to [***]; provided further, that the provisions of
Section 8.5.3(a) will not apply to such payment obligations;
(b)    Gilead will be released from its Development, Manufacturing, and
Commercialization obligations under this Agreement with respect to the
Terminated Licensed Product, including with respect to Section 3.3;
(c)    If requested by Jounce, Gilead will promptly transfer and assign to
Jounce [***] (but not [***]) [***] (other than [***]), in exchange for a
mutually agreed upon payment to Gilead;
(d)    Gilead will as soon as reasonably practicable transfer and assign (to the
extent permitted) to Jounce any [***] Agreements that have been assigned to
Gilead and all [***] owned and Controlled by Gilead or any of its Affiliates, in
each case, to the extent [***] the Terminated Licensed Product (other than a
Gilead Asset) and [***] for Developing, Manufacturing, or Commercializing such
Terminated Licensed Product in the Field in the Territory; provided, that: (i)
Gilead may retain a copy of such items for its records; and (ii) within [***]
days after Jounce’s receipt of an invoice therefor, Jounce will reimburse Gilead
for Gilead’s and its Affiliates’ costs incurred in connection with such
transfers and assignment.
(e)    If requested by Jounce, Gilead will grant to Jounce [***] under [***] (or
[***]) pursuant to [***] and [***], [***] to the [***] (i) relates to [***] (ii)
[***] by [***], in each case [***];
(f)    Jounce will have the option, exercisable within [***] days following the
effective date of such termination, to obtain Gilead’s inventory of such
Terminated Licensed Product (other than a Gilead Asset) at a price equal to
[***] percent ([***]%) of Gilead’s costs for such inventory of the Terminated
Licensed Product. In the event Jounce exercises such right to purchase such
inventory, Gilead will grant, and hereby does grant, a royalty-free license to
any trademarks, names, and logos of Gilead contained therein for a period of
[***] months from the date of Jounce’s exercise solely to permit the orderly
sale of such inventory;
52

--------------------------------------------------------------------------------



(g)    all data and information generated, gathered, or Controlled by Jounce
during the Term that relates to the Terminated Licensed Product(s) (other than a
Gilead Asset) shall constitute the Confidential Information of Jounce for
purposes of each Party’s continuing obligations under Article 12;
(h)    the provisions of Article 10 (other than Section 10.1) will be terminated
with respect to the Terminated Licensed Product; and
(i)    If requested by Jounce, Gilead and Jounce will [***] (the “[***]”) under
any Patents and Know-How Controlled by Gilead or its Affiliates as of the
effective date of such termination, in each case that relate to the Parties’
activities under this Agreement and that are actually used in the Development,
Manufacture, or Commercialization (if currently under Development or
Commercialization) of the [***] (other than [***]) in the [***] Development or
Commercialization pursuant to this Agreement as of the effective date of
termination, excluding the [***] Manufacturing Patents and the [***]
Manufacturing Know-How (collectively, the “Necessary Gilead IP”) solely to
Develop, Manufacture, and Commercialize the Terminated Licensed Product(s)
(other than a Gilead Asset) within all or a portion of the Territory.
(i)    In order to [***], Jounce shall provide written notice of [***] on or
prior to the effective date of such termination. In the event that the Parties
[***] with respect to [***] within [***] days following receipt by Gilead from
Jounce of such notice, then, unless [***] by the [***] (the [***] together with
any [***], the “[***]”), the terms of the [***] shall be determined in
accordance with Section [***], provided that (A) the scope of the [***] shall be
limited to determining the [***], which terms shall be consistent with this
Section 15.5.1(i) and this Agreement; (B) within [***] days after [***] pursuant
to Section [***], each Party shall provide [***] (including a [***]) for the
[***]; and (C) in [***] regarding [***], the [***] shall [***] under the
circumstances (or, if [***] day period, the [***]), provided that the [***] or
[***].
(ii)    [***], during the [***] and until the [***] pursuant to Section [***]
(but [***]), [***] under the [***] to [***] (other than [***]) in [***] in which
[***] with respect to [***].
15.5.2    Termination by Gilead for Material Breach or Bankruptcy. Upon
termination of this Agreement with respect to a Terminated Licensed Product by
Gilead in accordance with Section 15.2 or Section 15.4:
(a)    the licenses granted by Jounce to Gilead pursuant to Section 9.1 and 9.2
with respect to the Terminated Licensed Product will terminate, and Gilead will
not have any rights hereunder to use or exercise any rights under the Jounce IP
with respect to such Terminated Licensed Product, provided that, in the event
such Terminated Licensed Product is a Gilead Competing Product, Gilead will
retain the rights to Develop and Commercialize the Gilead Competing Product, and
Gilead’s payment obligations under Article 8 with respect to such Gilead
Competing Product shall continue for the balance of what would have been the
applicable Royalty Term;
53

--------------------------------------------------------------------------------



(b)    Gilead will be released from its Development, Manufacturing, and
Commercialization obligations under this Agreement with respect to the
Terminated Licensed Product, including with respect to Section 3.3;
(c)    Gilead will as soon as reasonably practicable transfer and assign (to the
extent permitted) to Jounce all [***] Agreements that have been assigned to
Gilead as contemplated under this Agreement, and all [***] owned and Controlled
by Gilead or any of its Affiliates, in each case, to the extent [***] the
Terminated Licensed Product (other than a Gilead Asset) and [***] for
Developing, Manufacturing, or Commercializing such Terminated Licensed Product
in the Field in the Territory; provided, that: (i) Gilead may retain a copy of
such items for its records; and (ii) within [***] days after Jounce’s receipt of
an invoice therefor, Jounce will reimburse Gilead for Gilead’s and its
Affiliates’ costs incurred in connection with such transfers and assignment.
(d)    If requested by Jounce, Gilead will grant to Jounce [***] under [***] (or
[***]) pursuant to [***] and [***], [***] to [***] (i) relates to [***] (ii)
[***], in each case [***];
(e)    Gilead will have the option, exercisable within [***] days following the
effective date of such termination, to sell Gilead’s inventory of such
Terminated Licensed Product (other than a Gilead Asset) to Jounce at a price
equal to [***] percent ([***]%) of Gilead’s costs for such inventory of the
Terminated Licensed Product. In the event Gilead exercises such right to sell
such inventory, Gilead will grant, and hereby does grant, a royalty-free license
to any trademarks, names, and logos of Gilead contained therein for a period of
[***] months from the date of Jounce’s exercise solely to permit the orderly
sale of such inventory; and
(f)    the provisions of Article 10 (other than Section 10.1) will be terminated
with respect to the Terminated Licensed Product.
15.6    Certain Additional Remedies of Gilead in Lieu of Termination. In the
event that: (a) Gilead notifies Jounce in writing of a material breach of this
Agreement by Jounce; and (b) Gilead would have the right to terminate this
Agreement pursuant to Section 15.2 (including because Jounce is unable to cure
such breach within the Cure Period), then, [***], [***] may [***] to have [***]
by providing [***]; provided, that if [***], then from and after [***], [***]
and [***] pursuant to [***] will be [***] until [***] has [***] and [***] as
[***] to [***] from [***] and [***] of [***].
15.7    Surviving Provisions.
15.7.1    Accrued Rights; Remedies. The expiration or termination of this
Agreement for any reason will be without prejudice to any rights that will have
accrued to the benefit of any Party prior to such expiration or termination, and
any and all damages or remedies (whether at law or in equity) arising from any
breach hereunder, each of which will survive expiration or termination of this
Agreement. Such expiration or termination will not relieve any Party from
obligations which are expressly indicated to survive expiration or termination
of this
54

--------------------------------------------------------------------------------



Agreement. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 15 are in addition to any other relief
and remedies available to either Party under this Agreement, at law, or in
equity.
15.7.2    Survival. Without limiting the provisions of Section 15.7.1, the
rights and obligations of the Parties set forth in the following Sections and
Articles of this Agreement will survive the expiration or termination of this
Agreement, in addition to those other terms and conditions that are expressly
stated to survive termination or expiration of this Agreement: Article 1 (to the
extent the definitions are used in other surviving provisions), Article 8 (to
the extent applicable with respect to amounts due prior to termination or
expiration), Article 9 (solely to the extent the terms thereof are contemplated
to survive per this Article 15), Article 10 (solely as applicable to any
perpetual license rights granted to Gilead pursuant to this Agreement, except
that Section 10.2 shall survive any expiration or termination hereof), Article
12, Article 14, Article 16, Sections 7.3.2 and 7.3.3 (in each case, to the
extent applicable with respect to the amounts due prior to termination or
expiration), 13.3.2(a) (solely to the extent applicable to any rights of Gilead
contemplated to survive per Section 15.1 or 15.5), 13.4, 15.1, 15.5, and this
Section 15.7.
Article 16


MISCELLANEOUS
16.1    Severability. If one (1) or more of the terms or provisions of this
Agreement is held by a court of competent jurisdiction to be void, invalid, or
unenforceable in any situation in any jurisdiction, such holding will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the void, invalid, or unenforceable term or
provision in any other situation or in any other jurisdiction, and such term or
provision will be considered severed from this Agreement solely for such
situation and solely in such jurisdiction, unless the void, invalid, or
unenforceable term or provision is of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the void, invalid, or unenforceable term or
provision. If the final judgment of such court declares that any term or
provision hereof is void, invalid, or unenforceable, the Parties agree to: (a)
reduce the scope, duration, area, or applicability of the term or provision or
to delete specific words or phrases to the minimum extent necessary to cause
such term or provision as so reduced or amended to be enforceable; and (b) make
a good-faith effort to replace any void, invalid, or unenforceable term or
provision with a valid and enforceable term or provision such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.
16.2    Notices. Any notice required or permitted to be given by this Agreement
will be in writing and in English and will be: (a) delivered by hand or by
overnight courier with tracking capabilities; or (b) mailed postage prepaid by
first class, registered, or certified mail, in each case, addressed as set forth
below unless changed by notice so given:
If to Gilead:
55

--------------------------------------------------------------------------------



Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Attention:    Alliance Management


With copies to:
Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Attention:    General Counsel


If to Jounce:


Jounce Therapeutics, Inc.
780 Memorial Drive
Cambridge, MA 02139
Attention:    Chief Executive Officer
With copies to:
Jounce Therapeutics, Inc.
780 Memorial Drive
Cambridge, MA 02139
Attention:    Chief Legal Officer
Any such notice will be deemed given on the date received, except any notice
received after 5:00 p.m. (in the time zone of the receiving Party) on a Business
Day or received on a non-Business Day will be deemed to have been received on
the next Business Day. A Party may add, delete, or change the person or address
to which notices should be sent at any time upon written notice delivered to the
other Parties in accordance with this Section 16.2.
16.3    Force Majeure. A Party will not be liable for delay or failure in the
performance of any of its obligations hereunder to the extent such delay or
failure is due to a cause beyond the reasonable control of such Party, including
acts of God, fires, earthquakes, acts of war, terrorism, or civil unrest, or
hurricane or other inclement weather; provided, that the affected Party: (a)
promptly notifies the other Party; and (b) will use its commercially reasonable
efforts to avoid or remove such causes of non-performance and to mitigate the
effect of such occurrence, and will continue performance in accordance with the
terms of this Agreement whenever such causes are removed. When such
circumstances arise, the Parties will negotiate in good faith any
56

--------------------------------------------------------------------------------



modifications of the terms of this Agreement that may be necessary or
appropriate in order to arrive at an equitable solution.
16.4    Assignment.
16.4.1    Generally. Except as expressly permitted herein, this Agreement may
not be assigned or transferred by any Party, nor may any Party assign or
transfer any rights or obligations created by this Agreement, except as
expressly permitted hereunder without first obtaining the prior written consent
of the other Party, which consent will not be unreasonably withheld,
conditioned, or delayed. Notwithstanding the foregoing, and the remaining
provisions of this Section 16.4.1, either Party may assign or transfer this
Agreement, or any rights or obligations hereunder in whole or in part, to: (a)
one (1) or more of its Affiliates (provided, that the assigning Party will
remain fully and unconditionally liable and responsible to the non-assigning
Party hereto for the performance and observance of all such duties and
obligations by such Affiliate); or (b) its successor in interest in connection
with its merger, consolidation, or sale of all or substantially all of its
assets or that portion of its business pertaining to the subject matter of this
Agreement.
16.4.2    All Other Assignments Null and Void. The terms of this Agreement will
be binding upon and will inure to the benefit of the successors, heirs,
administrators, and permitted assigns of the applicable Party. Any purported
assignment in violation of this Section 16.4 will be null and void ab initio.
16.4.3    Change of Control. Whether or not this Agreement is assigned pursuant
to Section 16.4, the Parties agree as follows: (a) the rights to information,
materials, Patents, Know-How or other intellectual property rights: (i)
controlled by a Third Party permitted assignee of a Party or any of its
Affiliates that were controlled by such assignee or any of its Affiliates (and
not such Party) immediately prior to such assignment (other than as a result of
a license or other grant of rights, covenant or assignment by such Party or its
Affiliates to, or for the benefit of, such Third Party); or (ii) controlled by
any successor-in-interest of a Party as a result of a Change of Control or any
Person that becomes an Affiliate of a Party through any Change of Control of
such Party, that were controlled by such successor or Person (and not such
Party) immediately prior to such Change of Control (other than as a result of a
license or other grant of rights, covenant or assignment by such Party or its
other Affiliates to, or for the benefit of, such Person), in each case ((i) and
(ii)), will be [***] under this Agreement.
16.5    Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder will not be deemed to be a waiver of
such obligation. Waiver of any breach of any provision hereof will not be deemed
to be a waiver of any other breach of such provision or any other provision on
such occasion or any succeeding occasion. No waiver, modification, release, or
amendment of any obligation under or provision of this Agreement will be valid
or effective unless in writing and signed by the Parties.
16.6    WAIVER OF JURY TRIAL. EXCEPT AS LIMITED BY APPLICABLE LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM (WHETHER BASED
57

--------------------------------------------------------------------------------



IN CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE,
AND ENFORCEMENT HEREOF. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND
BARGAINED-FOR AGREEMENT BETWEEN THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
16.7    Choice of Law. This Agreement will be governed by, enforced, and
construed in accordance with the laws of the State of New York without reference
to any rules of conflict of laws and excluding the United Nations Convention on
Contracts for the International Sales of Goods.
16.8    Dispute Resolution. The Parties agree that the procedures set forth in
this Section 16.8 will be the exclusive mechanism for resolving any dispute
(whether in contract, tort, or otherwise), controversy, or claim between the
Parties arising out of or in connection with this Agreement, any Party’s rights
or obligations under this Agreement, breach of this Agreement, or the
transactions contemplated by this Agreement (each, a “Dispute”).
16.8.1    Escalation to Executive Officers. Except as otherwise set forth in
this Section 16.8, in the event of any Dispute relating to this Agreement, the
Parties shall first refer the Dispute to the Executive Officers for discussion
and resolution.  If the Executive Officers are unable to resolve such Dispute
within [***] Business Days of the Dispute being referred to them by either Party
in writing, then the Dispute shall be resolved as provided in Section 16.8.2 or
Section 16.8.3, as applicable.
16.8.2    Binding Arbitration. Any unresolved Disputes between the Parties
arising out of or in connection with this Agreement shall be resolved by final
and binding arbitration. Whenever a Party decides to institute arbitration
proceedings, it shall give written notice to that effect to the other
Party.  Arbitration shall be held in New York, New York, according to the Rules
of Arbitration of the International Chamber of Commerce (“ICC Rules”) in effect
at the Effective Date, except as they may be modified herein or by mutual
agreement of the Parties. All arbitration proceedings shall be conducted by
three (3) arbitrators unless otherwise mutually agreed by the Parties. The
claimant and the respondent shall each nominate an arbitrator in accordance with
the ICC Rules, and the third arbitrator, who shall be the president of the
arbitral tribunal, shall be appointed by the two (2) Party-appointed arbitrators
in consultation with the Parties. The Parties undertake to maintain
confidentiality as to the existence of the arbitration proceedings and as to all
submissions, correspondence, and evidence relating to the arbitration
proceedings. This Section 16.8.2 shall survive the termination of the arbitral
proceedings. Decisions of the arbitrator(s) shall be final and binding on the
Parties. Judgment on the award so rendered may be entered in any court of
competent jurisdiction. The costs of the arbitration shall
58

--------------------------------------------------------------------------------



be shared by the Parties during the course of such arbitration, as assessed by
the International Chamber of Commerce, and shall be borne as determined by the
arbitrator(s).
16.8.3    Equitable Relief. Notwithstanding the provisions of Section 16.8.1,
either Party may, without waiving any remedy under this Agreement, seek from any
court having jurisdiction any equitable relief, including any injunctive or
provisional relief and specific performance to protect the rights or property of
that Party. Such remedies will not be deemed to be the exclusive remedies for a
breach of this Agreement but will be in addition to all other remedies available
at law or in equity. In addition, notwithstanding the provisions of
Section 16.8.1, either Party may bring an action in any court having
jurisdiction to enforce an award rendered pursuant to Section 16.8.1.
16.8.4    Pending Disputes. Until final resolution of the Dispute through
judicial determination: (a) this Agreement will remain in full force and effect;
and (b) the time periods for cure as to any termination will be tolled. The
Parties further agree that any payments made pursuant to this Agreement pending
resolution of the Dispute will be refunded if a court determines that such
payments are not due.
16.9    Relationship of the Parties. Jounce and Gilead are independent
contractors under this Agreement. Nothing contained herein is intended or is to
be construed so as to constitute either Party as a partner, agent, or joint
venturer of the other Party. No Party will incur any debts or make any
commitments for the other Party, except to the extent, if at all, specifically
provided therein. Neither Jounce nor Gilead, respectively, will have any express
or implied right or authority to assume or create any obligations on behalf of
or in the name of Jounce and Gilead, respectively, or to bind Jounce and Gilead,
respectively, to any contract, agreement, or undertaking with any Third Party.
16.10    Fees and Expenses. Except as otherwise specified in this Agreement,
each Party will bear its own costs and expenses (including investment banking
and legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.
16.11    Third Party Beneficiaries. There are no express or implied Third Party
beneficiaries hereunder. The provisions of this Agreement are for the exclusive
benefit of the Parties, and no other Person or entity will have any right or
claim against any Party by reason of these provisions or be entitled to enforce
any of these provisions against any Party, except for the indemnification rights
of the Jounce Indemnitees pursuant to Sections 14.1 and 14.3 and the Gilead
Indemnitees pursuant to Sections 14.2 and 14.3.
16.12    Entire Agreement. This Agreement (together with the attached Schedules)
contain the entire agreement by the Parties with respect to the subject matter
hereof and supersede any prior express or implied agreements, understandings,
and representations, either oral or written, which may have related to the
subject matter hereof in any way, including any and all term sheets relating to
the transactions contemplated by this Agreement and exchanged between the
Parties prior to the Effective Date.
59

--------------------------------------------------------------------------------



16.13    Counterparts. This Agreement may be executed in counterparts with the
same effect as if both Parties had signed the same document. All such
counterparts will be deemed an original, will be construed together, and will
constitute one (1) and the same instrument. Any such counterpart, to the extent
delivered by means of facsimile by .pdf, .tif, .gif, .jpeg, or similar
attachment to electronic mail (any such delivery, an “Electronic Delivery”) will
be treated in all manners and respects as an original executed counterpart and
will be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No Party hereto will raise
the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
Party forever waives any such defense, except to the extent that such defense
relates to lack of authenticity.
16.14    Equitable Relief; Cumulative Remedies. Notwithstanding anything to the
contrary herein, the Parties will be entitled to seek equitable relief,
including injunction and specific performance, as a remedy for any breach of
this Agreement. Such remedies will not be deemed to be the exclusive remedies
for a breach of this Agreement but will be in addition to all other remedies
available at law or in equity. The Parties further agree not to raise as a
defense or objection to the request or granting of such relief that any breach
of this Agreement is or would be compensable by an award of money damages. No
remedy referred to in this Agreement is intended to be exclusive, but each will
be cumulative and in addition to any other remedy referred to in this Agreement
or otherwise available under Applicable Law.
16.15    Interpretation.
16.15.1    Generally. This Agreement has been diligently reviewed by and
negotiated by and between the Parties, and in such negotiations each of the
Parties has been represented by competent (in-house or external) counsel, and
the final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties and their counsel.
Accordingly, in interpreting this Agreement or any provision hereof, no
presumption will apply against any Party as being responsible for the wording or
drafting of this Agreement or any such provision, and ambiguities, if any, in
this Agreement will not be construed against any Party, irrespective of which
Party may be deemed to have authored the ambiguous provision.
16.15.2    Definitions; Interpretation.
(a)    The definitions of the terms herein will apply equally to the singular
and plural forms of the terms defined and, where a word or phrase is defined
herein, each of its other grammatical forms will have a corresponding meaning.
(b)    Whenever the context may require, any pronoun will include the
corresponding masculine, feminine, and neuter forms.
(c)    The word “shall” will be construed to have the same meaning and effect as
the word “will.”
60

--------------------------------------------------------------------------------



(d)    The words “including,” “includes,” “include,” “for example,” and “e.g.,”
and words of similar import, will be deemed to be followed by the words “without
limitation.”
(e)    The word “or” will be interpreted to mean “and/or,” unless the context
requires otherwise.
(f)    The words “hereof,” “herein,” and “herewith,” and words of similar
import, will, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.
(g)    Unless the context requires otherwise or otherwise specifically provided:
(i) all references herein to Articles, Sections, Schedules will be construed to
refer to Articles, Sections, Schedules of this Agreement; and (ii) reference in
any Section to any subclauses are references to such subclauses of such Section.
16.15.3    Subsequent Events. Unless the context requires otherwise: (a) any
definition of or reference to any agreement, instrument, or other document
herein will be construed as referring to such agreement, instrument, or other
document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements, or modifications
set forth herein); (b) any reference to any Applicable Law herein will be
construed as referring to such Applicable Law as from time to time enacted,
repealed, or amended; and (c) subject to Section 16.4, any reference herein to
any Person will be construed to include the Person’s successors and assigns.
16.15.4    Headings. Headings, captions, and the table of contents are for
convenience only and will not be used in the interpretation or construction of
this Agreement.
16.15.5    Prior Drafts. No prior draft of this Agreement will be used in the
interpretation or construction of this Agreement.
16.15.6    Independent Significance. Although the same or similar subject matter
may be addressed in different provisions of this Agreement, the Parties intend
that, except as reasonably apparent on the face of the Agreement or as expressly
provided in this Agreement, each such provision will be read separately, be
given independent significance, and not be construed as limiting any other
provision of this Agreement (whether or not more general or more specific in
scope, substance, or content).
16.16    Further Assurances. Each Party will execute, acknowledge, and deliver
such further instruments, and do all such other ministerial, administrative, or
similar acts, as may be reasonably necessary or appropriate in order to carry
out the expressly stated purposes and the clear intent of this Agreement.
16.17    Extension to Affiliates. Subject to Sections 9.1, 9.2, 9.3, 10.1 and
16.4, Gilead will have the right to extend the rights, licenses, immunities, and
obligations granted in this Agreement to one (1) or more of its Affiliates. All
applicable terms and provisions of this Agreement will apply to any such
Affiliate to which this Agreement has been extended to the
61

--------------------------------------------------------------------------------



same extent as such terms and provisions apply to Gilead. Gilead will remain
fully liable for any acts or omissions of such Affiliates.
[Signature Page Follows]




62


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this License Agreement to be executed by their respective duly authorized
officers as of the Execution Date.

JOUNCE THERAPEUTICS, INC.GILEAD SCIENCES, INC.
By:    /s/ Richard Murray    
By:    /s/ Andrew Dickinson    
Name:    Richard Murray    
Name:        Andrew Dickinson    
Title:    CEO    
Title:        Chief Financial Officer







[Signature Page to License Agreement]


--------------------------------------------------------------------------------



Schedules

Schedule 1.10[***]Schedule 1.94PatentsSchedule 1.96Lead ProductSchedule
3.2Development PlanSchedule 3.5Form of Development ReportSchedule 7.1Transition
PlanSchedule 8.5.3(d)[***]Schedule 9.2Certain Required Sublicense
ProvisionsSchedule 10.1[***] Agreement [***] ProvisionsSchedule 12.5.2Joint
Press ReleaseSchedule 13.2(e)[***]




